Exhibit 10.8

FMC TECHNOLOGIES, INC.

SAVINGS AND INVESTMENT PLAN

(Amended and Restated Effective January 1, 2002)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     PAGE

ARTICLE I             Definitions

   1

Account

   1

Account

   2

Administrator

   2

Affiliate:

   2

After-Tax Contribution

   2

After-Tax Contribution Account

   2

After-Tax Contribution Election

   2

Annuity Starting Date

   2

Basic Contributions

   3

Beneficiary

   3

Board

   3

Break in Service

   3

Catch-Up Contribution

   3

Code

   3

Committee

   3

Company

   3

Company Contributions

   3

Company Contribution Account

   3

Company Stock

   3

Company Stock Fund

   3

Compensation

   4

Contingent Account

   5

Direct Rollover

   5

Disability

   5

Distributee

   5

Distribution Date

   5

Effective Date

   5

Eligible Employee

   5

Eligible Retirement Plan

   6

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

     PAGE

Eligible Rollover Distribution

   6

Employee

   6

Employment Commencement Date

   6

ERISA

   6

FMC

   6

FMC Matched Plan

   6

FMC Plans

   6

FMC Stock

   6

FMC Stock Fund

   7

FMC Unmatched Plan

   7

Forfeiture

   7

Funding Agent

   7

Highly Compensated Employee

   7

Hour of Service

   7

Investment Fund

   8

Leased Employee

   8

Matched Participant

   8

Nonhighly Compensated Employee

   8

Participant means an Eligible Employee

   8

Participating Employer means the Company

   8

Period of Separation

   8

Plan

   9

Plan Year

   9

Pre-Tax Contribution

   9

Pre-Tax Contribution Account

   9

Pre-Tax Contribution Election

   9

Required Beginning Date

   9

Rollover Contribution

   9

Rollover Contribution Account

   10

Supplemental Contributions

   10

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

     PAGE

Surviving Spouse

   10

Trust

   10

Trust Fund

   10

Trustee

   10

Valuation Date

   10

Year of Service

   10

ARTICLE II           PARTICIPATION

   10

2.1 Admission as a Participant

   10

2.2 Admission as a Matched Participant

   11

2.3 Rehires

   11

2.4 Provision of Information

   11

2.5 Termination of Participation

   11

2.6 Special Rules Relating to Veterans’ Reemployment Rights

   12

ARTICLE III         CONTRIBUTIONS AND ACCOUNT ALLOCATIONS

   13

3.1 Pre-Tax Contributions

   13

3.2 After-Tax Contributions

   13

3.3 Rules Applicable to Both Pre-Tax and After-Tax Contributions

   14

3.4 Company Contributions

   15

3.5 Rollover Contributions

   16

3.6 Establishment of Accounts

   16

3.7 Limitation on Annual Additions to Accounts

   16

3.8 Reduction of Annual Additions

   17

3.9 Limitations on Pre-Tax Contributions, After-Tax Contributions and Company
Contributions – Definitions

   17

3.10 Maximum Amount of Pre-Tax Contributions

   20

3.11 Correction of Excess Pre-Tax Contributions

   20

3.12 Actual Deferral Percentage Test

   21

3.13 Actual Contribution Percentage Test

   23

ARTICLE IV         VESTING

   24

4.1 Vesting in After-Tax, Pre-Tax and Rollover Contributions Accounts

   24

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

     PAGE

4.2 Vesting in Company Contribution and Contingent Accounts

   24

4.3 Forfeitures

   25

ARTICLE V        TIMING OF DISTRIBUTIONS TO PARTICIPANTS

   26

5.1 Separation from Service

   26

5.2 Start of Benefit Payments

   26

5.3 Distribution of Amounts held in a Participant’s Pre-Tax Contribution Account

   28

ARTICLE VI         DEATH BENEFITS

   32

6.1 Cashout of Small Amounts

   32

6.2 Medium of Distribution

   33

6.3 Forms of Benefit

   33

6.4 Change in Form, Timing or Medium of Benefit Payment

   34

6.5 Direct Rollover of Eligible Rollover Distributions

   34

6.6 In-service and Hardship Withdrawals

   34

6.7 Loans

   37

ARTICLE VII      DEATH BENEFIT

   38

7.1 Payment of Account Balance

   38

7.2 Failure to Name a Beneficiary

   39

7.3 Waiver of Spousal Beneficiary Rights

   39

ARTICLE VIII     SPECIAL FORMS OF BENEFIT AND DEATH BENEFIT TERMS FOR CERTAIN
PARTICIPANTS

PRIOR TO 2002

   40

8.1 Applicability

   40

8.2 Forms of Benefit for Certain Transferred Participants

   40

8.3 Change in Form, Timing or Medium of Benefit Payment for Certain Transferred
Participants

   41

8.4 Waiver of Normal Form of Benefit for Certain Transferred Participants

   42

8.5 Payment of Account Balances of Certain Transferred Participants Who Die
Before Payment Begins

   43

8.6 Failure to Name a Beneficiary for Certain Transferred Participants

   44

8.7 Waiver of Preretirement Survivor Annuity for Certain Transferred
Participants

   44

 

iv



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

     PAGE

ARTICLE IX          FIDUCIARIES

   45

9.1 Named Fiduciaries

   45

9.2 Employment of Advisers

   46

9.3 Multiple Fiduciary Capacities

   46

9.4 Payment of Expenses

   46

9.5 Indemnification

   46

ARTICLE X           PLAN ADMINISTRATION

   47

10.1 Powers, Duties and Responsibilities of the Administrator and the Committee

   47

10.2 Investment Powers, Duties and Responsibilities of the Administrator and the
Committee

   47

10.3 Investment of Accounts

   48

10.4 Valuation of Accounts

   48

10.5 The Insurance Company

   48

10.6 Compensation

   48

10.7 Delegation of Responsibility

   49

10.8 Committee Members

   49

ARTICLE XI          APPOINTMENT OF TRUSTEE

   49

ARTICLE XII         PLAN AMENDMENT OR TERMINATION

   49

12.1 Plan Amendment or Termination

   49

12.2 Limitations on Plan Amendment

   50

12.3 Right to Terminate Plan or Discontinue Contributions

   50

12.4 Bankruptcy

   50

ARTICLE XIII       MISCELLANEOUS PROVISIONS

   50

13.1 Subsequent Changes

   50

13.2 Merger or Transfer of Assets

   51

13.3 Benefits Not Assignable

   51

13.4 Exclusive Benefit of Participants

   51

13.5 Benefits Payable to Minors, Incompetents and Others

   52

13.6 Plan Not A Contract of Employment

   52

13.7 Source of Benefits

   52

 

v



--------------------------------------------------------------------------------

Table of Contents

(CONTINUED)

 

     PAGE

13.8 Proof of Age and Marriage

   52

13.9 Controlling Law

   53

13.10 Income Tax Withholding

   53

13.11 Claims Procedure

   53

13.12 Participation in the Plan by An Affiliate

   56

13.13 Action by Participating Employers

   57

13.14 Dividends

   57

ARTICLE XIV         TOP HEAVY PROVISIONS

   57

14.1 Top Heavy Definitions

   57

14.2 Determination of Top Heavy Status

   60

14.3 Minimum Allocation for Top Heavy Plan

   60

APPENDIX A         Bargaining Units Covered Under the Plan

   62

APPENDIX B         Bargaining Units Matched Under the Plan

   63

APPENDIX C         Elections Through December 31, 2001

   64

 

vi



--------------------------------------------------------------------------------

INTRODUCTION

WHEREAS, the FMC Technologies, Inc. Savings and Investment Plan (“Plan”) was
established effective as of September 28, 2001, in connection with a spin-off of
assets and liabilities from the FMC Corporation Savings and Investment Plan and
the FMC Corporation Savings and Investment Plan for Bargaining Unit Employees
(“FMC Plans”); and

WHEREAS, the Company or its delegate may amend the Plan to meet applicable rules
and regulations of the Internal Revenue Service and the United States Department
of Labor, or, subject to the terms of any applicable collective bargaining
agreements, for other reasons the Company or its delegate deems necessary or
desirable; and

WHEREAS, the Plan is intended to be qualified under Code Section 401(a) and its
associated trust is intended to be tax exempt under Code Section 501(a) and the
Plan is intended also to meet the requirements of ERISA, and will be
interpreted, wherever possible, to comply with the terms of the Code and ERISA;
and

WHEREAS, effective January 1, 2002, and in accordance with Revenue Procedure
2005-66, the Company desires to amend and restate the Plan to comply with the
provisions of the Economic Growth and Tax Relief Reconciliation Act of 2001,
Department of Labor regulations section 2650.503-1, Code Section 401(a)(9) and
Treasury regulations promulgated thereunder and the final regulations under Code
Sections 401(k) and 401(m) issued on December 29, 2004; and

WHEREAS, the Plan was submitted to the Internal Revenue Service, in draft form,
as amended and restated effective January 1, 2002, and as set forth herein, on
January 31, 2008 (the “Draft Plan”) for a favorable determination letter,
received such letter on November 6, 2009, and pursuant to such letter must adopt
and execute the Draft Plan on or before the date prescribed by Treasury
Regulations under Code Section 401(b); and

WHEREAS, under the terms of the Plan, the Company has the ability to amend the
Plan;

NOW, THEREFORE, effective January 1, 2002, except as otherwise provided, the
Company in accordance with the provisions of the Plan pertaining to amendments
thereof, hereby amends the Plan in its entirety and restates the Plan to provide
as follows:

ARTICLE I

Definitions

For purposes of the Plan, as amended, the following terms have the meanings
described below.

Account means any Pre-Tax Contribution Account, After-Tax Contribution Account,
Company Contribution Account, Contingent Account and Rollover Contribution
Account established on behalf of a Participant.

 

1



--------------------------------------------------------------------------------

Account Balance means the value of the Account maintained on behalf of a
Participant, determined as of any Valuation Date.

Administrator means the Company. The Plan is administered by the Company through
the Committee. The Administrator and the Committee have the responsibilities
specified in Article X.

Affiliate means any corporation, partnership, or other entity that is:

(a) a member of a controlled group of corporations of which the Company is a
member (as described in Code Section 414(b));

(b) a member of any trade or business under common control with the Company (as
described in Code Section 414(c));

(c) a member of an affiliated service group that includes the Company (as
described in Code Section 414(m));

(d) an entity required to be aggregated with the Company pursuant to regulations
promulgated under Code Section 414(o); or

(e) a leasing organization that provides Leased Employees to the Company or an
Affiliate (as determined under paragraphs (a) through (d) above), unless:
(i) the Leased Employees make up no more than 20% of the nonhighly compensated
workforce of the Company and Affiliates (as determined under paragraphs
(a) through (d) above); and (ii) the Leased Employees are covered by a plan
described in Code Section 414(n)(5).

“Leasing organization” has the meaning ascribed to it in the definition of
“Leased Employee” below.

For purposes of Section 3.7, the 80% thresholds of Code Sections 414(b) and
(c) are deemed to be “more than 50%,” rather than “at least 80%.”

After-Tax Contribution means the amount a Participant contributes in accordance
with Section 3.2. A Matched Participant’s After-Tax Contribution may be made up
of Basic Contributions, Supplemental Contributions or both.

After-Tax Contribution Account means the Account established for a Participant
pursuant to Section 3.6.2.

After-Tax Contribution Election means a Participant’s election to make After-Tax
Contributions in accordance with Section 3.3.1.

Annuity Starting Date means the first day of the first period for which an
amount is paid in an annuity or other form of benefit. In the case of a lump sum
distribution, the Annuity Starting Date is the date payment is actually made.

 

2



--------------------------------------------------------------------------------

Basic Contributions means a Matched Participant’s Pre-Tax Contributions and
After-Tax Contributions not in excess of five percent of his or her annualized
Compensation.

Beneficiary means any person designated or deemed designated by a Participant to
receive any payment of Plan benefits due after the Participant’s death. A
married Participant may name a primary Beneficiary other than his or her
Surviving Spouse only if the Surviving Spouse consents to the election in the
time frame and manner required by Section 7.3.

Board means the board of directors of the Company

Break in Service means a Period of Separation that lasts for at least 12
consecutive months, provided that, a Period of Separation beginning on the first
date of a maternity or paternity leave of absence and ending on the 12-month
anniversary of such date will not constitute a Break in Service. For purposes of
this section, a “maternity or paternity leave of absence” means an absence from
work for any period by reason of (a) the Employee’s pregnancy, (b) birth of the
Employee’s child or (c) care of a child for a period immediately following the
birth or placement with the Employee.

Catch-Up Contribution means, effective July 1, 2002, a Pre-Tax Contribution made
by a Participant who has attained or will attain age fifty (50) before the close
of the Plan Year, subject to the limitations of Code Section 414(v).

Code means the Internal Revenue Code of 1986, as amended from time to time.
Reference to a specific provision of the Code includes that provision, any
successor to it and any valid regulation promulgated under the provision or
successor provision.

Committee means the FMC Technologies, Inc. Employee Welfare Benefits Plan
Committee as described in Section 10.8, its authorized delegate and any
successor to the FMC Technologies, Inc. Employee Welfare Benefits Plan
Committee.

Company means FMC Technologies, Inc. and any successor to it.

Company Contributions means the contributions made by the Employer to Matched
Participants under Section 3.4.

Company Contribution Account means an account maintained as to each Matched
Participant, to which the Matched Participant’s share of Company contributions,
FMC contributions made under the FMC Matched Plan for periods after March 31,
1982, and all earnings and losses attributable thereto it, are allocated.

Company Stock means the common stock of the Company.

Company Stock Fund means an Investment Fund established and maintained by the
Trustee as part of the Trust Fund to invest in Company Stock. All Plan
contributions placed in or directed to the Company Stock Fund and all dividends,
other earnings and appreciation on those contributions must be invested in
Company Stock, except as and to the extent it is deemed necessary or advisable
to maintain cash and cash equivalents to meet the Company Stock Fund’s liquidity
needs. The Company Stock Fund is subject to investment restrictions as detailed
in Section 10.3.

 

3



--------------------------------------------------------------------------------

Compensation means the total compensation paid by the Company or a Participating
Employer to an Eligible Employee for each Plan Year that is currently includible
in gross income for federal income tax purposes:

 

  (a) including: overtime, administrative and discretionary bonuses (including
completion bonuses, gainsharing bonuses and performance related bonuses); sales
incentive bonuses; field premiums; back pay and sick pay; plus the Employee’s
Pre-Tax Contributions and amounts contributed to a plan described in Code
Section 125 or 132; and the incentive compensation (effective prior to
January 1, 2007, 9/12 of the incentive compensation) (including management
incentive bonuses paid in both cash and restricted stock and local incentive
bonuses) paid during the Plan Year for services rendered in the preceding Plan
Year, and the incentive compensation (effective prior to January 1, 2007, 3/12
of the incentive compensation) (of the same types) paid during the preceding
Plan Year for services rendered in the Plan Year preceding the preceding Plan
Year (unless, the Participant elects all such incentive compensation paid for
prior Plan Years to be included in Compensation for the prior Plan Years, or
unless the Participant elects that no such incentive compensation will be
included in his or her Compensation); and

 

  (b) but excluding: hiring bonuses; referral bonuses; stay bonuses; retention
bonuses; awards (including safety awards, “Gutbuster” awards and other similar
awards); amounts received as deferred compensation; disability payments from
insurance or the Company’s long-term disability plan; workers’ compensation
benefits; state disability benefits; flexible credits (i.e., wellness awards and
payments for opting out of benefit coverage); expatriate premiums; grievance or
settlement pay; pay in lieu of notice; severance pay; incentives for reduction
in force accrued (but not earned) vacation; other special payments such as
reimbursements, relocation or moving expense allowances; stock options or other
stock-based compensation (except as provided above); any gross-up paid by a
Participating Employer on any amount paid that is Compensation (as defined
herein); other distributions that receive special tax benefits; any amounts paid
by a Participating Employer to cover an Employee’s FICA tax obligation as to
amounts deferred or accrued under any nonqualified retirement plan of a
Participating Employer; and any gross-up paid by a Participating Employer on any
amount paid that is not Compensation (as defined herein).

Notwithstanding anything herein to the contrary, no amounts paid to a
Participant more than 30 days after his or her termination of employment with
the Company or a Participating Employer will be considered Compensation.

The annual amount of Compensation taken into account for a Participant must not
exceed $200,000 (as adjusted by Internal Revenue Service for cost-of-living
increases in accordance with Code Section 401(a)(17)(B). A Participant’s
Compensation will be conclusively determined according to the Company’s records.

 

4



--------------------------------------------------------------------------------

Contingent Account means an account maintained as to each applicable
Participant, to which the Participant’s share of any FMC contributions made
under the FMC Matched Plan for periods before April 1, 1982, and all earnings
and losses attributable to it, are maintained and allocated.

Direct Rollover means a payment by the Plan to the Eligible Retirement Plan
specified by a Distributee.

Disability means a medically determinable physical or mental impairment that
makes the Participant unable to engage in any substantial gainful activity, can
be expected to result in death or be of long and indefinite duration, or has
lasted or can be expected to last for a continuous period of at least 12 months.
For purposes of the Plan, a Participant will be considered to have a Disability
at any time only if he or she is then eligible to receive Social Security
disability benefits.

Distributee means an Employee or former Employee. In addition, the Employee’s or
former Employee’s Surviving Spouse and the Employee’s or former Employee’s
spouse or former spouse who is the alternate payee under a qualified domestic
relations order, as defined under Code Section 414(p), are Distributees as to
their Plan interests.

Distribution Date means the date FMC distributes its interest in the Company.

Effective Date means September 28, 2001.

Eligible Employee means an Employee of a Participating Employer, other than:

 

  (a) a Leased Employee;

 

  (b) a member of a bargaining unit covered by a collective bargaining agreement
that does not specifically provide for participation in the Plan by members of
the bargaining unit, or that is not listed in Appendix A;

 

  (c) an Employee who is a nonresident alien of the United States; or

 

  (d) an individual working for a Participating Employer under a contract that
designates him or her as an independent contractor.

An employee who works for a non-US Affiliate, and who would be an Eligible
Employee if the non-US Affiliate were a Participating Employer, will be an
Eligible Employee during the period in which the employee has U.S. taxable
income, and the Company will be deemed to be the Employee’s employer for Plan
purposes.

An individual’s status as an Eligible Employee or not will be conclusively
determined by the Administrator, subject to the claims review procedure
described in Section 13.11.

 

5



--------------------------------------------------------------------------------

The bargaining units whose members are covered by the Plan, and the effective
dates of that coverage, are listed in Appendix A.

Eligible Retirement Plan means an individual retirement account described in
Code Section 408(a), an individual retirement annuity described in Code
Section 408(b), an annuity plan described in Code Section 403(a), a plan
described in Code Section 401(a), an annuity contract described in Code
Section 403(b) and an eligible plan under Code Section 457(b) that is maintained
by a state, political subdivision of a state, or any agency or instrumentality
of a state or political subdivision of a state. The definition of Eligible
Retirement Plan shall also apply in the case of an Eligible Rollover
Distribution paid to a Surviving Spouse, or to a spouse or former spouse who is
the alternate payee under a qualified domestic relations order, as defined in
Code Section 414(p).

Eligible Rollover Distribution means any distribution of all or any portion of
the balance to the credit of the Distributee, other than (a) a distribution that
is one of a series of substantially equal periodic payments made (no less
frequently than annually) for the life (or life expectancy) of the Distributee
and the Distributee’s Beneficiary, or for a specified period of ten years or
more; (b) the portion of a distribution that is required to be made under Code
Section 401(a)(9); (c) the portion of a distribution that is not includible in
gross income (determined without regard to the exclusion for net unrealized
appreciation for employer securities); provided however, a portion of the
distribution shall not fail to be an Eligible Rollover Distribution merely
because the portion consists of After-Tax Contributions that are not includible
in gross income, but only if such portion is transferred to an individual
retirement account or annuity described in Code Section 408(a) or (b), or to a
qualified defined contribution plan described in Code Section 401(a) or 403(a)
that agrees to separately account for amounts so transferred, including
separately accounting for the portion of such distribution which is includible
in gross income and the portion of such distribution which is not so includible
in gross income; or (d) a “hardship distribution” within the meaning of Code
Section 402(c)(4).

Employee means (a) a common law employee of the Company or an Affiliate who is
paid as an employee from the payroll of the Company or an Affiliate and treated
as an employee, or (b) a Leased Employee.

Employment Commencement Date means the date on which the Employee first performs
an Hour of Service.

ERISA means the Employee Retirement Income Security Act of 1974, as amended from
time to time. Reference to a specific provision of ERISA includes the provision,
any successor provision and any valid regulation promulgated under the provision
or successor provision.

FMC means FMC Corporation, a Delaware corporation.

FMC Matched Plan means the FMC Corporation Savings and Investment Plan.

FMC Plans means the FMC Corporation Savings and Investment Plan and the FMC
Corporation Savings and Investment Plan for Bargaining Unit Employees.

FMC Stock means the common stock of FMC.

 

6



--------------------------------------------------------------------------------

FMC Stock Fund means an Investment Fund established and maintained by the
Trustee as part of the Trust Fund to invest in FMC Stock. All Plan Contributions
placed in or directed to the FMC Stock Fund and all dividends, other earnings
and appreciation on those contributions must be invested only in FMC Stock,
except as and to the extent it is deemed necessary or advisable to maintain cash
and cash equivalents to meet the FMC Stock Fund’s liquidity needs. The FMC Stock
Fund is subject to investment restrictions as detailed in Section 10.3.
Notwithstanding anything herein to the contrary, any dividend payable on FMC
Stock as a result of FMC’s distribution of its interest in the Company shall not
be required to be reinvested in FMC Stock.

FMC Unmatched Plan means the FMC Corporation Savings and Investment Plan for
Bargaining Unit Employees.

Forfeiture means any portion of a Matched Participant’s Company Contribution
Account that is forfeited under Section 4.3.

Funding Agent means the Trustee or any legal reserve life insurance company
selected by the Administrator or the Committee to receive Plan contributions and
pay Plan benefits.

Highly Compensated Employee means an Employee who:

 

  (a) at any time during the Determination Year or the Look-Back Years owns (or
is considered under Code Section 318 to own) more than five percent of the
Company or an Affiliate; or

 

  (b) had more than $80,000, as adjusted, in compensation (as defined in Code
Section 415(c)(3)) from the Company and the Affiliates during the Look-Back
Year.

The “Determination Year” is the Plan Year for which the determination of who is
a Highly Compensated Employee is being made, and the ‘Look-Back year’ is the
12-month period immediately preceding the Determination Year.

A former Employee of the Company or an Affiliate is a Highly Compensated
Employee for a given Determination Year if he or she separated from service (or
was deemed to have separated) before the Determination Year, performs no
services for a Participating Employer during the Determination Year, and was a
Highly Compensated Employee for the Plan Year during which he or she separated
from service (or was deemed to have separated) or for any Determination Year
ending on or after his or her 55th birthday.

The Secretary of the Treasury or its delegate will adjust the $80,000 limit from
time to time, to reflect increases in the cost of living. Employees who are
nonresident aliens and receive no earned income (within the meaning of Code
Section 911(d)(2)) from the Company and its Affiliates that constitutes income
from sources within the United States (within the meaning of Code
Section 861(a)(3)) are not treated as Employees for purposes of this definition.

 

7



--------------------------------------------------------------------------------

Hour of Service means each hour for which an Employee is directly or indirectly
paid or entitled to payment by the Company or an Affiliate:

 

  (a) for the performance of duties;

 

  (b) on account of a period of time during which no duties were performed,
provided that Hours of Service will not be credited for payments made or due
under a plan maintained solely for the purpose of complying with applicable
workers’ compensation, unemployment compensation, or disability insurance laws,
or for payments that reimburse an Employee’s for medically related expenses; and

 

  (c) for which back pay, irrespective of mitigation of damages, is awarded or
agreed to by the Company, provided that, the same Hours of Service have not
already been credited under (a) or (b) above.

No more than 501 Hours of Service will be credited for any single continuous
period of time during which the Employee performed no duties. The determination
of Hours of Service for reasons other than the performance of duties shall be
determined in accordance with the provisions of Labor Department Regulations
Section 2530.200b-2(b), which are incorporated herein by reference, and Hours of
Service shall be credited to computation periods in accordance with the
provisions of Labor Department Regulations Section 2530.200b-2(c), which are
incorporated herein by reference.

Investment Fund means an investment fund, if any, established or selected by the
Administrator pursuant to Section 10.3.

Leased Employee means an individual who performs services for the Company or an
Affiliate on a substantially full-time basis, for a period of at least one year,
under the primary direction or control of the Company or Affiliate, and under an
agreement between the Company or Affiliate and a leasing organization. The
leasing organization can be a third party or the Leased Employee himself or
herself.

Matched Participant means a Participant who is eligible to receive Company
Contributions under Section 3.4, including, each (a) salaried Participant,
(b) non-union hourly Participant and (c) Participant who is a member of a
bargaining unit covered by a collective bargaining agreement that specifically
provides for a Company Contribution under the Plan to the eligible members of
the bargaining unit. The bargaining units whose members are eligible for a
Company Contribution under Section 3.4, and the effective dates of eligibility
for such contribution, are listed on Appendix B.

Nonhighly Compensated Employee means an Employee who is not a Highly Compensated
Employee.

Participant means an Eligible Employee who has begun but not ended his or her
participation in the Plan pursuant to the provisions of Article II.

Participating Employer means the Company and each other Affiliate that adopts
the Plan with the consent of the Company, as provided in Section 13.12.

 

8



--------------------------------------------------------------------------------

Period of Separation means a continuous period of time when the Employee is not
employed by the Company or an Affiliate. A Period of Separation begins on the
date an Employee retires, dies, separates from service due to Disability, quits
or is discharged, or, if earlier, on the 12-month anniversary of the date the
Employee was otherwise first absent from service. Notwithstanding the foregoing,
a Period of Separation does not begin if the Employee is:

 

  (a) on a leave of absence authorized by the Company or an Affiliate in
accordance with standard personnel policies applied in a nondiscriminatory
manner to all similarly situated Employees, and returns to active employment
with the Company or Affiliates as soon as the leave expires;

 

  (b) on a military leave while the Employee’s reemployment rights are protected
by law, and returns to active employment with the Company or Affiliate within 90
days after his or her discharge or release (or such longer period as may be
prescribed by law); or

 

  (c) on a layoff, and returns to work with the Company or an Affiliate within
the period of time and in the manner necessary to maintain seniority according
to the rules of the Company or Affiliate in effect at the time of the return.

Plan means the FMC Technologies, Inc. Savings and Investment Plan. The Plan is a
single employer plan.

Plan Year means the 12-month period beginning on each January 1 and ending on
the next December 31. The period from the Effective Date through December 31,
2001 is a short Plan Year.

Pre-Tax Contribution means the amount that otherwise would have been paid as
Compensation that is, before taxes, converted to a Participating Employer
contribution in accordance with Section 3.1. A Matched Participant’s Pre-Tax
Contribution may be made up of Basic Contributions, Supplemental Contributions
or both.

Pre-Tax Contribution Account means the Account established for a Participant
pursuant to Section 3.6.1.

Pre-Tax Contribution Election means the Participant’s election to make Pre-Tax
Contributions in accordance with Section 3.3.1.

Required Beginning Date is defined in Section 5.2.3.

Rollover Contribution means an amount received from a deferred compensation plan
that is qualified under Code Section 401 or 403(a), and which is rolled over to
the Plan pursuant to Code Section 402(c). A Rollover Contribution can be either
a Direct Rollover or an amount distributed to a Participant and then rolled
over. In addition, if an Employee had deposited an Eligible Rollover
Distribution into an individual retirement account as defined in Code
Section 408, he or she may transfer the amount of the distribution plus earnings
from the individual retirement account to the Plan, if the rollover amount is
deposited with the Trustee within 60 days after receipt from the individual
retirement account, and the rollover meets the other requirements of Code
Section 408(d)(3)(A)(ii). A Rollover Contribution also means an amount

 

9



--------------------------------------------------------------------------------

received from a qualified plan described in Code Section 401(a) or 403(a)
attributable to after-tax contributions; from an annuity contract described in
Code Section 403(b), including after-tax contributions; or an eligible plan
under Code Section 457(b) that is maintained by a state, political subdivision
of a state, or any agency or instrumentality of a state or political subdivision
of a state. To the extent a Rollover Contribution includes after-tax
contributions, such amounts shall be credited to an After-Tax Contribution
Account created for such individual in accordance with Section 3.6.2.

Rollover Contribution Account means the Account established for a Participant
pursuant to Section 3.6.3.

Supplemental Contributions means a Matched Participant’s Pre-Tax Contributions
and After-Tax Contributions in excess of five percent of his or her annualized
Compensation.

Surviving Spouse means the person legally married to a Participant on the date
of his or her death or on his or her Annuity Starting Date, whichever is
earlier.

Trust means the trust established under the Plan, to which Plan contributions
are made and in which Plan assets are held.

Trust Fund means the assets of the Trust held by or in the name of the Trustee.

Trustee means the institution appointed as Trustee pursuant to Article XI of the
Plan, and any successor Trustee.

Valuation Date means each business day of the Plan Year.

Year of Service means the total number of calendar months during which the
Employee is employed by the Company or an Affiliate, divided by 12, including
any Period of Separation that does not constitute a Break in Service. A partial
month of employment counts as a whole month. An Employee’s Years of Service do
not include any Breaks in Service.

ARTICLE II

Participation

2.1 Admission as a Participant

 

  (a) An Employee becomes a Participant as of the date he or she satisfies all
of the following requirements:

 

  (b) the Employee is an Eligible Employee;

 

  (c) the Employee either (i) is a permanent, full-time Employee, (ii) is a
permanent, part-time employee eligible for benefits, or (iii) has completed at
least 1,000 Hours of Service in a 12-month period beginning on his or her
Employment Commencement Date or an anniversary of his or her Employment
Commencement Date;

 

10



--------------------------------------------------------------------------------

  (d) the Employee has filed with the Administrator a Pre-Tax Contribution
Election or After-Tax Contribution Election; and

 

  (e) the Employee’s election has become effective according to uniform and
nondiscriminatory rules established by the Administrator.

2.2 Admission as a Matched Participant

A Participant becomes a Matched Participant as of the date he or she satisfies
all of the following requirements:

 

  (a) the Participant satisfies one of the conditions for being a Matched
Participant;

 

  (b) the Participant has filed with the Administrator a Pre-Tax Contribution
Election or After-Tax Contribution Election; and

 

  (c) the Participant’s election has become effective according to uniform and
nondiscriminatory rules established by the Administrator.

2.3 Rehires

A Participant or Eligible Employee who is rehired as an Eligible Employee after
a Period of Separation becomes an active Participant by filing with the
Administrator a Pre-Tax Contribution Election or After-Tax Contribution
Election. When the Employee’s election becomes effective, the Participant or
Eligible Employee will again become an active Participant. If such a Participant
satisfies one of the conditions for being a Matched Participant, the Participant
becomes an active Matched Participant by filing with the Administrator a Pre-Tax
Contribution Election or After-Tax Contribution Election. When the Pre-Tax
Contribution Election or After-Tax Contribution Election becomes effective, the
Matched Participant will become an active Matched Participant.

2.4 Provision of Information

The Administrator may provide for paper, telephonic or electronic means of
enrollment. Each Participant must execute the forms or follow the telephonic or
electronic procedures required by the Administrator and make available to the
Administrator any information it reasonably requests. As a condition of
participating in the Plan, an Employee agrees, on his or her own behalf and on
behalf of all persons who may have or claim any right by reason of the
Employee’s participation in the Plan, to be bound by all provisions of the Plan
and by any agreement entered into pursuant to the Plan, each as interpreted by
the Administrator in its uniform and nondiscriminatory discretion.

2.5 Termination of Participation

A Participant ceases to be a Participant when he or she dies or, if earlier,
when his or her entire Account Balance has been paid to him or her. A Matched
Participant ceases to be a Matched Participant when he or she no longer
satisfies one of the conditions for being a Matched Participant.

 

11



--------------------------------------------------------------------------------

2.6 Special Rules Relating to Veterans’ Reemployment Rights

The following special provisions will apply to an Eligible Employee or
Participant who is reemployed in accordance with the reemployment provisions of
the Uniformed Services Employment and Reemployment Rights Act (“USERRA”)
following a period of qualifying military service (as determined under USERRA)
and will be interpreted in a manner consistent with Code Section 414(u).

2.6.1 Each period of qualifying military service served by an Eligible Employee
or Participant will, upon his or her reemployment as an Eligible Employee, be
deemed to constitute service with the Participating Employer for all Plan
purposes.

2.6.2 The Participant will be permitted to make up Pre-Tax and/or After-Tax
Contributions missed during the period of qualifying military service, so long
as he or she does so during the period of time beginning on the date of the
Participant’s reemployment with the Participating Employer following his or her
period of qualifying military service and extending over the lesser of (a) three
times the length of the Participant’s period of qualifying military service, and
(b) five years.

2.6.3 The Participating Employer will not credit earnings to a Participant’s
Account with respect to any Pre-Tax or After-Tax Contribution before the
contribution is actually made.

2.6.4 A reemployed Matched Participant will be entitled to accrued benefits
attributable to Pre-Tax or After-Tax Contributions only if they are actually
made.

2.6.5 For all Plan purposes, including the Participating Employer’s liability
for making contributions on behalf of a reemployed Participant as described
above, the Participant will be treated as having received Compensation from the
Participating Employer based on the rate of Compensation the Participant would
have received during the period of qualifying military service, or if that rate
is not reasonably certain, on the basis of the Participant’s average rate of
Compensation during the 12-month period immediately preceding the period of
qualifying military service.

2.6.6 If a Participant makes a Pre-Tax or After-Tax Contribution in accordance
with the foregoing provisions of this Section 2.6:

 

  (a) those contributions will not be subject to any otherwise applicable
limitation under Code Section 402(g), 404(a) or 415, and will not be taken into
account in applying those limitations to other contributions under the Plan or
any other plan, for the year in which the contributions are made; the
contributions will be subject to the above-referenced limitations only for the
year to which the contributions relate and only in accordance with regulations
prescribed by the Internal Revenue Service; and

 

  (b) the Plan will not be treated as failing to meet the requirements of Code
Section 401(a)(4), 401(a)(26), 401(k)(3), 410(b) or 416 by reason of the
contributions.

 

12



--------------------------------------------------------------------------------

ARTICLE III

Contributions and Account Allocations

3.1 Pre-Tax Contributions

The Company will transmit to the Funding Agent the Pre-Tax Contributions for the
Participants. To determine the amount it must transmit for each Participant, the
Company will multiply the percentage elected by the Participant in his or her
Pre-Tax Contribution Election by the Participant’s Compensation.

3.1.1 Effective as of July 1, 202, and for each Plan Year commencing thereafter,
all Participants who have attained or will attain age fifty (50) before the
close of the Plan Year shall be eligible to make Catch-Up Contributions during
such Plan Year in accordance with, and subject to the limitations of Code
Section 414(v) as follows:

 

  (a) The Plan shall not be treated as failing to satisfy the requirements of
Code Section 401(k)(3), 401(k)(11), 401(k)(12), 410(b) or 416, as applicable, by
reason of the making of such Catch-Up Contributions. Catch-Up Contributions
shall be disregarded in determining the limitations on Pre-Tax Contributions as
provided in Section 3.9.

 

  (b) Pre-Tax Contributions (other than Catch-Up Contributions) determined to be
Excess Pre-Tax Contributions as provided in Section 3.9.9, or determined to be
in excess of the required limitations of Code Section 415 in a Plan Year may be
recharacterized as a Catch-Up Contribution (to the extent available under the
limitations of Code Section 414(v) as in effect for that Plan Year) for a
Participant who is eligible to make Catch-Up Contributions, as described in the
first paragraph of this Section 3.1.1.

 

  (c) Catch-Up Contributions shall not be eligible for Company Contributions
made on behalf of a Matched Participant pursuant to Section 3.4.

 

  (d) Pre-Tax Contributions determined to be Excess Contributions as provided in
Section 3.9.8 may be recharacterized as Catch-Up Contributions for a Participant
who is eligible, as described in the first paragraph of this Section 3.1.1, but

 

  (i) only after the application of Sections 3.12.7 and 3.13.7 regarding the
recharacterization of Excess Contributions as After-Tax Contributions, to the
extent available, and

 

  (ii) only to the extent a Catch-Up Contribution amount is available under the
limitations of Code Section 414(v) as in effect for that Plan Year.

3.2 After-Tax Contributions

The Company will transmit to the Funding Agent the After-Tax Contributions for
the Participants. To determine the amount it must transmit for each Participant,
the Company will multiply the percentage elected by the Participant in his or
her After-Tax Contribution Election by the Participant’s Compensation.

 

13



--------------------------------------------------------------------------------

3.3 Rules Applicable to Both Pre-Tax and After-Tax Contributions

3.3.1 In making his or her Pre-Tax Contribution Election and After-Tax
Contribution Election, a Participant may choose to defer or contribute between
0% and 20% of his or her Compensation (effective April 19, 2007, between 0% and
20% or between 0% and 75% if the Participant is a Nonhighly Compensated
Employee), in 1% increments. The Participant’s Pre-Tax Contribution Election and
After-Tax Contribution Election cannot together total more than 20% of his or
her Compensation (effective April 19, 2007, 75% in the case of a Nonhighly
Compensated Employee). For certain Participants listed on Appendix C for periods
beginning on the Effective Date through December 31, 2001, the minimum deferral
or contribution election may be less than 2% under the Participants’ prior
election under the FMC Plans. The Administrator may reduce the amount of any
Pre-Tax Contribution Election, or make such other modifications it deems
necessary, so that the Plan complies with the provisions of Code Section 401(k).
Pre-Tax and After-Tax Contributions will be made on a payroll deduction basis
and in accordance with uniform and nondiscriminatory rules and procedures
established by the Administrator. A Participant’s Salary Deferral Election will
apply only to Compensation paid to the Participant while he or she is an
Eligible Employee.

3.3.2 A Participant may change his or her Pre-Tax or After-Tax Contribution
Election percentage or discontinue making Pre-Tax Contributions or After-Tax
Contributions, as frequently as permitted by the Administrator, by completing
the form or following any other election change procedure prescribed by the
Administrator. An election change will become effective according to the uniform
and nondiscriminatory rules established by the Administrator.

3.3.3 Pre-Tax and After-Tax Contributions will be delivered to the Funding Agent
as of the earliest date they are known and can reasonably be segregated from the
general assets of the Participating Employer. In no event will that date be
later than the 15th business day of the month following the month they would
have been paid to the Participant if he or she had not chosen to defer their
payment or contribute them to the Plan.

3.3.4 Notwithstanding any other provision of the Plan, the amount contributed by
the Participating Employers as Pre-Tax Contributions and by Participants as
After-Tax Contributions must not exceed, in the aggregate, 15% of the total
Compensation for the Plan Year for those Participants employed by the
Participating Employers eligible for an allocation for that Plan Year. In
addition, the amount contributed by the Participating Employers to this Plan or
any other qualified plan maintained by the Participating Employers pursuant to a
Participant’s Pre-Tax Contribution Election must not exceed the Code
Section 402(g) limit applicable for that calendar year.

3.3.5 Effective October 1, 2006, a Participant shall direct the investment of
his or her Pre-Tax and After-Tax Contributions into any of the Investment Funds
selected by the Administrator pursuant to Section 10.3, in accordance with the
procedures established by the Administrator.

 

14



--------------------------------------------------------------------------------

3.4 Company Contributions

3.4.1 For each contribution period, as defined in Section 3.4.2, the Company
will make a Company Contribution to the Company Contribution Account of each
Matched Participant equal to:

 

  (a) the applicable percentage of all Basic Contributions made by the Matched
Participant for that contribution period and initially invested in the Company
Stock Fund, or, for periods beginning before the Distribution Date, the FMC
Stock Fund; plus

 

  (b) the applicable percentage of all Basic Contributions made by the Matched
Participant for that contribution period and initially invested in any
Investment Funds other than the Company Stock Fund, or, for periods beginning
before the Distribution Date, the FMC Stock Fund; less

 

  (c) any Forfeitures credited against the Company Contribution for that
contribution period.

No Company Contribution will be made with respect to Supplemental Contributions.

The applicable percentage for a Plan Year will be determined by the Company
before the start of the Plan Year. It is currently anticipated that the
applicable percentage will be different for Basic Contributions initially
invested in the Company Stock Fund, or, for periods beginning before the
Distribution Date, the FMC Stock Fund, than for Basic Contributions initially
invested in other Investment Funds. The Company will communicate the applicable
percentages for each Plan Year as soon as possible after they are determined.

Notwithstanding the above to the contrary, effective January 1, 2004, for each
contribution period, as defined in Section 3.4.2, the Company will make a
Company Contribution to the Company Contribution Account of each Matched
Participant equal to 100% of all Basic Contributions made by the Matched
Participant for that contribution period, less any Forfeitures credited against
the Company Contribution for that contribution period. No Company Contributions
will be made with respect to Supplemental Contributions or Catch-Up
Contributions. Notwithstanding the foregoing, the Company reserves the right to
reduce or eliminate the Company Contribution for prospective contribution
periods.

3.4.2 Effective January 1, 2004, the following shall apply: the Company
Contribution for each contribution period will be paid to the Funding Agent as
soon as practicable. The Company Contribution will be allocated to the Company
Contribution Account for each Matched Participant who made Basic Contributions
during the contribution period, by multiplying the Matched Participant’s own
Basic Contributions for the contribution period by the Company Contribution
percentage as described in Section 3.4.1 for the contribution period. Each
calendar week will be a contribution period. Subject to the special provisions
of Section 3.13, all Company Contributions for a Plan Year will be allocated to
Matched Participants’ Company Contribution Accounts no later than the due date
(including all extensions) of the Company’s federal tax return for the fiscal
year of the Company ending with or within the Plan Year.

 

15



--------------------------------------------------------------------------------

3.4.3 Effective January 1, 2004 through September 30, 2006, it is contemplated
that all Company contributions will be invested in the Company Stock Fund, but
the Company reserves the right to change the investment of Company Contributions
prospectively. Effective October 1, 2006, all Company Contributions made to a
Matched Participant’s Company Contribution Account as a result of the Matched
Participant’s Basic Contributions shall be invested in the same manner that the
Matched Participant has elected pursuant to Section 3.3.5 to invest such Basic
Contributions.

3.5 Rollover Contributions

With the approval of the Administrator, a Participant or Eligible Employee may
make a Rollover Contribution to the Plan. A Participant’s Rollover Contribution
will be allocated to his or her Rollover Contribution Account no later than the
first day of the month following the month in which the contribution is made. A
Rollover Contribution must be made in cash. If an Employee makes a contribution
that was intended to be a Rollover Contribution and the Funding Agent later
discovers it was not a Rollover Contribution, the Funding Agent will distribute
the balance of the Participant’s Rollover Contribution Account to him or her as
soon as practicable.

3.6 Establishment of Accounts

3.6.1 Each Participant to whom Pre-Tax Contributions are allocated will have a
Pre-Tax Contribution Account. The Pre-Tax Contribution Account will be credited
with the Pre-Tax Contributions allocable to the Participant and the income on
those contributions, and will be debited with expenses, losses, withdrawals and
distributions chargeable to those contributions.

3.6.2 Each Participant who makes After-Tax Contributions will have an After-Tax
Contribution Account. The After-Tax Contribution Account will be credited with
the After-Tax Contributions the Participant makes and the income on those
contributions, and will be debited with expenses, losses, withdrawals and
distributions chargeable to those contributions.

3.6.3 Each Matched Participant who makes Basic Contributions will have a Company
Contribution Account. The Company Contribution Account will be credited with any
Company Contributions made on behalf of the Matched Participant under
Section 3.4, and the income on those contributions, and will be debited with
expenses, losses, withdrawals and distributions chargeable to those
contributions.

3.6.4 Each Participant who makes a Rollover Contribution to the Plan pursuant to
Section 3.5 will have a Rollover Contribution Account. The Rollover Contribution
Account will be credited with all Rollover Contributions made by the Participant
and the income on those contributions, and will be debited with expenses,
losses, withdrawals and distributions chargeable to those contributions.

3.7 Limitation on Annual Additions to Accounts

 

  (a) For purposes of this Section 3.7, the term ‘annual additions’ includes all
Pre-Tax Contributions, After-Tax Contributions, Company Contributions and
Forfeitures allocated to the Participant’s Accounts for the Plan Year, but shall
not include Catch-Up Contributions pursuant to Code Section 414(v) (as described
in Section 3.1.1), and Excess Pre-Tax Contributions (as described in
Section 3.11.4) that are distributed to the Participant by April 15th following
the year for which they were contributed to the Plan.

 

16



--------------------------------------------------------------------------------

‘Annual Additions’ also includes any employer and employee contributions and
forfeitures allocated for the Plan Year under other defined contribution plans
of the Company and the Affiliates, including (i) an individual medical benefit
account (as defined in Code Section 415(l)(2)) which is a part of any such plan,
or (ii) amounts derived from contributions paid or accrued after December 31,
1985, in taxable years ending after such date, which are attributable to
post-retirement medical benefits, allocated to the separate account of a Key
Employee (as defined in Code Section 419A(d)(3)) and under a welfare benefit
fund (as defined in Code Section 419(e)) maintained by the Company.

 

  (b) Notwithstanding any provision of the Plan to the contrary, the total
annual additions allocated for any Plan Year to the Account of a Participant and
to his or her accounts under any other defined contribution plan maintained by
the Company or an Affiliate shall not exceed the lesser amount of (a) $40,000,
as adjusted in accordance with Code Section 415(d), or (b) 100% of the
Participant’s Compensation, except that the compensation limitation described
herein shall not apply to any employer contribution for medical benefits (within
the meaning of Code Section 401(h) or 419A(f)(2)) which is otherwise treated as
an ‘annual addition’ under Code Section 415(l)(1) or 419A(d)(2).

3.8 Reduction of Annual Additions

If the annual additions allocated to a Participant’s Accounts for the Plan Year
exceed the limitation described in Section 3.7, annual additions, with their
earnings, will be returned to the Participant in the minimum amount necessary to
meet the limitation on annual additions. Supplemental Contributions (both
After-Tax Contributions and Pre-Tax Contributions, in that order) will be
returned first, and if there are not enough to satisfy the limitation on annual
additions, Basic Contributions (both After-Tax Contributions and Pre-Tax
Contributions, in that order) will be returned. If, after all of the
Participant’s Supplemental and Basic Contributions have been returned, the
annual additions allocated to the Participant’s Account for the Plan Year still
exceed the limitation described in Section 3.7, the excess amounts attributable
to Company Contributions will be held in a suspense account containing the
excess amounts attributable to Company Contributions for all Matched
Participants, and will be used to reduce the Company Contributions for the
following Plan Year (and later Plan Years, if necessary), before any Company
Contributions that would be annual additions for the next Plan Year (or later
Plan Years, if necessary) are made to the Plan.

3.9 Limitations on Pre-Tax Contributions, After-Tax Contributions and Company
Contributions – Definitions

For purposes of Sections 3.9 through 3.15, the terms defined below have the
meanings ascribed to them in this Section 3.9.

 

17



--------------------------------------------------------------------------------

3.9.1 Actual Contribution Percentage means the sum of any After-Tax
Contributions and Company Contributions allocated to the Eligible Participant
for the Plan Year, plus any of the Eligible Participant’s Pre-Tax Contributions
treated as Company Contributions for the Plan Year, divided by the Eligible
Participant’s Plan Year Compensation, and stated as a percentage. All after-tax
employee contributions and employer matching contributions made on behalf of a
Highly Compensated Employee under all plans of the Company and its Affiliates
will be aggregated to determine the Highly Compensated Employee’s Actual
Contribution Percentage. A Company Contribution that is treated as a Pre-Tax
Contribution under Section 3.13.7 is subject to Section 3.13 and is not taken
into account in calculating an Eligible Participant’s Actual Contribution
Percentage. A Company Contribution that is forfeited to correct Excess Aggregate
Contributions, or because the contribution to which it relates is treated as an
Excess Contribution, Excess Pre-Tax Contribution or Excess Aggregate
Contribution is not taken into account in calculating the Eligible Participant’s
Actual Contribution Percentage. The Actual Contribution Percentage of an
Eligible Participant who does not make a Pre-Tax Contribution Election or an
After-Tax Contribution Election is 0.0%.

3.9.2 Actual Deferral Percentage means the amount of Pre-Tax Contributions
allocated to the Eligible Participant for the Plan Year, divided by his or her
Plan Year Compensation, stated as a percentage. In calculating the Actual
Deferral Percentage, Pre-Tax Contributions include Excess Pre-Tax Contributions
for Highly Compensated Employees (whether they were made under plans of
unrelated employers or plans of the same or related employers) but do not
include Excess Pre-Tax Contributions for Nonhighly Compensated Employees. The
Actual Deferral Percentage of an Eligible Participant who does not make a
Pre-Tax Contribution Election is 0.0%.

3.9.3 Aggregate Limit means the greater of:

 

  (a) the sum of:

 

  (i) 1.25 times the Average Actual Deferral Percentage or the Average Actual
Contribution Percentage of the group, whichever is larger; and

 

  (ii) two percentage points plus the Average Actual Deferral Percentage or the
Average Actual Contribution Percentage of the group, whichever is less, but in
no event more than twice the lesser of the group’s Average Actual Deferral
Percentage and its Average Actual Contribution Percentage; and

 

  (b) the sum of:

 

  (i) 1.25 times the Average Actual Deferral Percentage or the Average Actual
Contribution Percentage of the group, whichever is less; and

 

  (ii) two percentage points plus the Average Actual Deferral Percentage or the
Average Actual Contribution Percentage of the group, whichever is larger, but in
no event more than twice the larger of the group’s Average Actual Deferral
Percentage and its Average Actual Contribution Percentage.

 

18



--------------------------------------------------------------------------------

For purposes of this Section 3.10.3, the “group” is the group of Eligible
Participants who are Nonhighly Compensated Employees for the preceding Plan
Year.

3.9.4 Average Actual Contribution Percentage means the average of the Actual
Contribution Percentages of the Eligible Participants in a group.

3.9.5 Average Actual Deferral Percentage means the average of the Actual
Deferral Percentages of the Eligible Participants in a group.

3.9.6 Eligible Participant means any Employee who is eligible to make a Pre-Tax
Contribution Election or an After-Tax Contribution Election any time during the
Plan Year.

3.9.7 Excess Aggregate Contributions means, for any Plan Year in which the
Actual Contribution Percentage Test under Section 3.13 of the Plan is not
satisfied, the excess of the Company and After-Tax Contributions (and any
Pre-Tax Contributions or pre-tax salary deferrals under other plans, taken into
account in determining the Actual Contribution Percentages) actually made on
behalf of Highly Compensated Employees for the Plan Year, over the maximum
amount of such contributions permitted under Section 3.13 of the Plan for the
Plan Year. The amount of Excess Aggregate Contributions will be determined by
first reducing the Company and After-Tax Contributions to the Highly Compensated
Employees with the highest Actual Contribution Percentage by the lesser of
(a) the amount necessary for the Actual Contribution Percentage of that Highly
Compensated Employee to equal the Actual Contribution Percentage of the Highly
Compensated Employee with the next highest Actual Contribution Percentage; and
(b) the amount necessary for the Plan to satisfy the Actual Contribution
Percentage Test under Section 3.13 of the Plan. This process will be repeated
until the Plan satisfies the Actual Contribution Percentage Test under
Section 3.13 of the Plan. Then, the aggregate amount of such reductions will be
distributed by reducing the Company and After-Tax Contributions for the Highly
Compensated Employee with the highest combined dollar amount of Company and
After-Tax Contributions by the lesser of (a) the amount necessary for the dollar
amount of that Highly Compensated Employee’s combined Company and After-Tax
Contributions to equal the combined dollar amount of the Company and After-Tax
Contributions of the Highly Compensated Employee with the next highest combined
dollar amount of Company and After-Tax Contributions; and (b) the amount
necessary for the Plan to satisfy the Actual Contribution Percentage Test. For
each Highly Compensated Employee’s reductions, the Administrator will begin by
making reductions in his or her Company Contributions, and will reduce the
Highly Compensated Employee’s After-Tax Contributions only if his or her Company
Contributions for the Plan Year have been reduced to zero and it is still
necessary to reduce his or her Plan Year contributions. The amount of any Highly
Compensated Employee’s Excess Aggregate Contributions is calculated after
determining the Excess Contribution to be recharacterized as After-Tax
Contributions for the Plan Year. To the extent required, if the Aggregate Limit
in Section 3.9.3 of the Plan is exceeded, further reduction of the Actual
Deferral Percentage for all Highly Compensated Employees will be made in a
similar manner so that the Aggregate Limit is not exceeded.

 

19



--------------------------------------------------------------------------------

3.9.8 Excess Contributions means for any Plan Year in which the Actual Deferral
Percentage Test under Section 3.12 of the Plan is not satisfied, the excess of
the Pre-Tax Contributions (and any Company Contributions taken into account in
determining the Actual Deferral Percentages) actually made on behalf of Highly
Compensated Employees for the Plan Year, over the maximum amount of such
contributions permitted under Section 3.12 of the Plan for the Plan Year. The
amount of Excess Contributions will be determined by first reducing the Pre-Tax
Contributions of the Highly Compensated Employee with the highest Actual
Deferral Percentage by the lesser of (a) the amount necessary for the Actual
Deferral Percentage of that Highly Compensated Employee to equal the Actual
Deferral Percentage of the Highly Compensated Employee with the next highest
Actual Deferral Percentage; and (b) the amount necessary for the Plan to satisfy
the Actual Deferral Percentage Test under Section 3.13 of the Plan. This process
will be repeated until the Plan satisfies the Actual Deferral Percentage Test
under Section 3.12 of the Plan. Then, the aggregate amount of such reductions
will be distributed by reducing the Pre-Tax Contributions for the Highly
Compensated Employee with the highest dollar amount of Pre-Tax Contributions by
the lesser of (a) the amount necessary for the dollar amount of that Highly
Compensated Employee’s Pre-Tax Contributions to equal the Pre-Tax Contributions
of the Highly Compensated Employee with the next highest dollar amount of
Pre-Tax Contributions; and (b) the amount necessary for the Plan to satisfy the
Actual Deferral Percentage Test.

3.9.9 Excess Pre-Tax Contribution means the amount of Pre-Tax Contributions for
a calendar year that are includible in a Participant’s gross income under Code
Section 402(g) because the Participant’s elective deferrals exceed the dollar
limitation under Code Section 402(g) as determined under Sections 3.11 and 3.12.

3.10 Maximum Amount of Pre-Tax Contributions

The total amount of Pre-Tax Contributions, 401(k) contributions under another
qualified plan, and deferrals under a Code Section 403(b) annuity, a simplified
employee pension and/or a simple retirement account allocated to a Participant
in any calendar year cannot exceed the dollar limitation in effect under Code
Section 402(g) for that year.

3.11 Correction of Excess Pre-Tax Contributions

3.11.1 Excess Pre-Tax Contributions, as adjusted per Section 3.12.2, will be
distributed to each Participant on whose behalf they were made no later than the
first April 15 following the close of the taxable year of the Participant for
which they were allocated. In no event may the amount distributed under this
Section 3.12 exceed the Participant’s total Pre-Tax Contributions (as adjusted
under Section 3.12.2 for income and losses allocable to them) for the taxable
year for which he or she had Excess Pre-Tax Contributions.

3.11.2 The Excess Pre-Tax Contributions to be distributed to a Participant will
be adjusted for income or losses through the close of the Plan Year for which
they were made, with such income or losses determined in a nondiscriminatory
manner (within the meaning of Code Section 401(a)(4)) consistent with the
valuation of Participant Accounts under Section 10.4. Notwithstanding the
preceding to the contrary, effective January 1, 2006, the Excess Pre-Tax
Contributions to be distributed to a Participant will be adjusted for income or
losses up to the date of the distribution of such Excess Pre-Tax Contributions;
however, such income or losses may be determined on a date that is not more than
7 days before such distribution.

 

20



--------------------------------------------------------------------------------

3.11.3 If a Participant has Excess Pre-Tax Contributions, but only when taking
into account his or her pre-tax contributions under another plan, in order to
receive a distribution of Excess Pre-Tax Contributions, he or she must make a
written claim to the Administrator no later than the March 15 following the
taxable year of the Participant for which the contributions were made. The claim
must specify the amount of the Participant’s Excess Pre-Tax Contributions for
the preceding taxable year and be accompanied by the Participant’s written
statement that if those amounts are not distributed, the Participant’s Pre-Tax
Contributions, when added to amounts deferred under other plans or arrangements
described in Code Sections 401(k), 402(h)(1)(B) (a simplified employee pension),
403(b) (an annuity plan) or 408(p)(2)(A)(i) (a simple retirement plan) will
exceed the limit imposed on the Participant by Code Section 402(g) for the year
in which the deferral occurred.

3.11.4 Excess Pre-Tax Contributions distributed prior to the first April 15
following the close of the Participant’s taxable year will not be treated as
Annual Additions under Section 3.7 for the preceding Limitation Year.

3.11.5 Any Pre-Tax Contributions that are properly distributed under Section 3.8
as excess Annual Additions are disregarded in determining if there are any
Excess Pre-Tax Contributions.

3.12 Actual Deferral Percentage Test

3.12.1 The Average Actual Deferral Percentage for Eligible Participants who are
Highly Compensated Employees for the Plan Year may not exceed the greater of:

 

  (a) the Average Actual Deferral Percentage for Eligible Participants who are
Nonhighly Compensated Employees for the Plan Year multiplied by 1.25; and

 

  (b) the lesser of:

 

  (i) the Average Actual Deferral Percentage for Eligible Participants who are
Nonhighly Compensated Employees for the Plan Year multiplied by two and

 

  (ii) the Average Actual Deferral Percentage for Eligible Participants who are
Nonhighly Compensated Employees for the Plan Year plus two percentage points.

3.12.2 The provisions of Code Section 401(k)(3) are incorporated by reference.

3.12.3 If this Plan satisfies the requirements of Code Sections 401(a)(4),
401(k), and 410(b) only if aggregated with one or more other plans, or if one or
more other plans satisfy the requirements of those Code sections only if
aggregated with this Plan, then this Section 3.13 is applied by determining the
Actual Deferral Percentages of Eligible Participants as if all the plans were a
single plan.

 

21



--------------------------------------------------------------------------------

3.12.4 The Administrator also may treat one or more plans as a single plan with
the Plan whether or not the aggregated plans must be aggregated to satisfy Code
Sections 401(a)(4) and 410(b). However, those plans must then be treated as one
plan under Code Sections 401(a)(4), 401(k), and 410(b). Plans may be aggregated
under this Section 3.13.4 only if they have the same plan year.

3.12.5 Pre -Tax Contributions may be considered made for a Plan Year if made no
later than the end of the 12-month period beginning on the day after the close
of the Plan Year.

3.12.6 The determination and treatment of the Pre-Tax Contributions and Actual
Deferral Percentage of any Participant must satisfy all requirements prescribed
by the Secretary of the Treasury, including, without limitation, record
retention requirements.

3.12.7 The Administrator will limit the election and allocation of Pre-Tax
Contributions in order to avoid the creation of Excess Contributions. If and to
the extent necessary or desirable, the Administrator will recharacterize Excess
Contributions as After-Tax Contributions, or will distribute Excess
Contributions. Recharacterized Excess Contributions will be treated as required
in Treasury Regulations Section 1.401(k)-1(f)(3). The Administrator will
recharacterize Excess Contributions within two and one-half months after the
close of the Plan Year in which they arose. A distribution of Excess
Contributions will normally be made within the same time frame. At all events, a
corrective distribution of Excess Contributions must be made no later than 12
months after the end of the Plan Year in which they arose, and will include
income allocable to the excess Contributions for the Plan Year in which they
arose; provided, effective January 1, 2006, such Excess Contributions shall be
adjusted for income or losses up to the date of the distribution of such Excess
Contributions; however, such income or losses may be determined on a date that
is not more than 7 days before such distribution. The method used to determine
the income allocable to Excess Contributions that are distributed will not
violate Code Section 401(a)(4), and will be applied consistently for all
Participants and all corrective distributions for any Plan Year. Any
distribution to a Participant of less than the entire amount of his or her
Excess Contributions will be treated as a pro rata distribution of Excess
Contributions and income. The Administrator may combine the correction methods
described in this Section 3.12.7. The amount of Excess Contributions to be
recharacterized or distributed to a Participant under this Section 3.13.7 will
be reduced by any Excess Pre-Tax Contributions previously distributed to the
Participant for his or her taxable year ending with or within the Plan Year.
Similarly, the amount of Excess Pre-Tax Contributions to be distributed for a
Participant’s taxable year will be reduced by the amount of any Excess
Contributions previously distributed or recharacterized as to that Participant
for the Plan Year beginning with or within the Participant’s taxable year.

3.12.8 Effective January 1, 2006, for purposes of this Section 3.12, if a Highly
Compensated Employee is a Participant under two or more cash or deferred
arrangements, all such cash or deferred arrangements shall be treated as one
cash or deferred arrangement for the purpose of determining the Average Actual
Deferral Percentage with respect to such Highly Compensated Employee. However,
if the cash or deferred arrangements have different Plan Years, then all Pre-Tax
Contributions made during the Plan Year being tested under all such cash or
deferred arrangements shall be aggregated, without regard to the plan years of
the other plans. Notwithstanding the foregoing, plans that are not permitted to
be aggregated under Treas. Reg. section 1. 401(k) – 1(b)(4) are not required to
be aggregated for purposes of this Section 3.12.8.

 

22



--------------------------------------------------------------------------------

3.13 Actual Contribution Percentage Test

3.13.1 The Average Actual Contribution Percentage for Eligible Participants who
are Highly Compensated Employees for the Plan Year may not exceed the greater
of:

 

  (a) the Average Actual Contribution Percentage for Eligible Participants who
are Nonhighly Compensated Employees for the Plan Year multiplied by 1.25; and

 

  (b) the lesser of:

 

  (i) the Average Actual Contribution Percentage for Eligible Participants who
are Nonhighly Compensated Employees for the Plan Year multiplied by two; and

 

  (ii) the Average Actual Contribution Percentage for Eligible Participants who
are Nonhighly Compensated Employees for the Plan Year plus two percentage
points.

3.13.2 The provisions of Code Section 401(m)(2) are incorporated by reference.

3.13.3 If this Plan satisfies the requirements of Code Section 401(a)(4), 401(k)
and 410(b) only if aggregated with one or more other plans, or if one or more
other plans satisfy the requirements of those Code sections only if aggregated
with this Plan, then this Section 3.14 is applied by determining the Actual
Contribution Percentage of Eligible Participants as if all the plans were a
single plan.

3.13.4 The Administrator also may treat one or more plans as a single plan with
the Plan, whether or not the aggregated plans must be aggregated to satisfy Code
Sections 401(a)(4) and 410(b). However, those plans must then be treated as one
plan under Code Sections 401(a)(4), 401(m) and 410(b). Plans may be aggregated
under this Section 3.14.4 only if they have the same plan year.

3.13.5 An After-Tax Contribution is considered made for a Plan Year if it is
deducted from the Participant’s Compensation during the Plan Year and
transmitted to the Trustee within a reasonable period after that. A Company
Contribution is considered made for a Plan Year if it is allocated to a Matched
Participant’s Account as of a date within the Plan Year, is actually paid to the
Trust no later than 12 months after the Plan Year, and is made on account of the
Matched Participant’s Basic Contributions for the Plan Year. A Pre-Tax
Contribution may be considered made under this Section 3.14 for a Plan Year if
it is recharacterized for purposes of Section 3.13, and if it is includible in
the gross income of the Participant as of a date during that Plan Year. A
recharacterized Pre-Tax Contribution is includible in a Participant’s gross
income as of the date it would have been paid to the Participant, had the
Participant not elected to defer it into the Plan.

3.13.6 The determination and treatment of After-Tax and Company Contributions
and the Actual Contribution Percentage of any Participant must satisfy all
requirements prescribed by the Secretary of Treasury, including, without
limitation, record retention requirements.

 

23



--------------------------------------------------------------------------------

3.13.7 The Administrator will limit the making of After-Tax Contributions in
order to avoid the creation of Excess Aggregate Contributions. If and to the
extent necessary or desirable, the Administrator will forfeit any Excess
Aggregate Contributions that were Company Contributions and that were not
vested, and will distribute to the Participant who made them any Excess
Aggregate Contributions that were After-Tax Contributions, and will distribute
to the Matched Participant to whom they were allocated any Excess Aggregate
Contributions that were Company Contributions and were vested. A distribution of
Excess Aggregate Contributions will normally be made within two and one-half
months after the close of the Plan Year in which they arose. At all events, a
corrective distribution of Excess Aggregate Contributions must be made no later
than 12 months after the end of the Plan Year in which they arose, and will be
adjusted for income allocable to the Excess Aggregate Contributions for the Plan
Year in which they arose; provided, effective January 1, 2006, such Excess
Aggregate Contributions shall be adjusted for income or losses up to the date of
the distribution of such Excess Aggregate Contributions; however, such income or
losses may be determined on a date that is not more than 7 days before such
distribution. The method used to determine the income allocable to any Excess
Aggregate Contributions that are distributed will not violate Code
Section 401(a)(4), and will be applied consistently for all Participants and all
corrective distributions for any Plan Year. Any distribution to a Participant of
less than the entire amount of his or her Excess Aggregate Contributions will be
treated as a pro rata distribution of Excess Aggregate Contributions and income.
The Administrator may combine the correction methods described in this
Section 3.14.7.

3.13.8 Effective January 1, 2006, for purposes of this Section 3.13, if a Highly
Compensated Employee is a Participant under two or more cash or deferred
arrangements, all such cash or deferred arrangements shall be treated as one
cash or deferred arrangement for the purpose of determining the Average Actual
Contribution Percentage with respect to such Highly Compensated Employee.
However, if the cash or deferred arrangements have different Plan Years, then
all After-Tax Contributions and Company Contributions made during the Plan Year
being tested under all such cash or deferred arrangements shall be aggregated,
without regard to the plan years of the other plans.

ARTICLE IV

Vesting

4.1 Vesting in After-Tax, Pre-Tax and Rollover Contributions Accounts

A Participant is always 100% vested in the balance of his or her After-Tax
Contribution Account, Pre-Tax Contribution Account and Rollover Contribution
Account.

 

24



--------------------------------------------------------------------------------

4.2 Vesting in Company Contribution and Contingent Accounts

4.2.1 A Participant becomes vested in any balance of his or her Company
Contribution Account and Contingent Account according to the following Schedule:

 

Years of Service

   Percent  

Fewer than 2

   0 % 

2 but fewer than 3

   20 % 

3 but fewer than 4

   40 % 

4 but fewer than 5

   60 % 

5 or more

   100 % 

4.2.2 Notwithstanding the foregoing, a Participant will become 100% vested in
the balance of his or her Company Contribution Account and Contingent Account
if:

 

  (a) he or she reaches age 55 while employed by the Company or one of its
Affiliates;

 

  (b) he or she separates from service due to Disability;

 

  (c) he or she dies while employed by the Company or one of its Affiliates;

 

  (d) he or she ceases to be an Employee because of the permanent shutdown of a
single site of employment or of one or more facilities or operating unites
within a single site of employment; or

 

  (e) he or she is employed by the Company or one of its Affiliates involved in
a transaction and the Committee, in its discretion, fully vests the Participant
in connection with the transaction.

4.2.3 If a Participant is hired by the Company or one of its Affiliates as a
result of an acquisition, the Committee (or its delegate) may, in its
discretion, give the Participant and all other Participants hired under the same
circumstances as a result of the same acquisition credit for service with a
prior employer for purposes of vesting.

4.3 Forfeitures

4.3.1 A Participant forfeits the non-vested portion of his or her Company
Contribution and Contingent Accounts on the earlier of: (a) the date as of which
he or she receives a distribution of his or her entire Company Contribution and
Contingent Accounts and (b) the date his or her Period of Separation equals five
years. The nonvested amount so forfeited is a Forfeiture. If the Participant
incurs a Forfeiture under clause (a) above and his or her Period of Separation
is shorter than five years, the Forfeiture is restored, and the Period of
Separation counts towards the Participant’s Years of Service, along with service
before and after the Period of Separation, in determining the Participant’s
Years of Service for purposes of Section 4.2. If the Period of Separation is
five years or longer, the Forfeiture will not be restored, but the Period of
Separation counts towards the Participant’s Years of Service, along with service
before and after the Period of Separation, in determining the Participant’s
Years of Service for purposes of Section 4.2. If a Participant begins a Period
of Separation by way of a maternity or paternity leave, this Section 4.3.1 will
be read by substituting the number ‘six’ for the number ‘five’ wherever the
latter number appears. A ‘maternity or paternity leave’ is an absence from work
because of the Participant’s pregnancy, the birth of a child to or placement of
a child for adoption with the Participant, or the need to care for the
Participant’s child immediately following its birth to or placement with the
Participant.

 

25



--------------------------------------------------------------------------------

4.3.2 Amounts that become Forfeitures during a month will be used to restore
Forfeitures to rehired Participants as provided in Section 4.3.1. Any remaining
Forfeitures during a month will be used to pay the administrative expenses of
the Plan in the following order: Trustee’s fees, communications to Participants,
nondiscrimination testing, qualified domestic relations order administration,
enrollment fees, required minimum distribution fees, auditors’ fees, consulting
and legal fees and other similar administrative expenses. Any remaining
Forfeitures during a month will be used to reduce the Company’s obligation to
make Company Contributions in that month or succeeding months. Any remaining
Forfeitures during a month will be used to pay fees associated with Participant
communications to Participants involved in an acquisition or divestiture and
Participant Account adjustments, as determined by the Committee or its delegate.
While awaiting allocation, until such time as the Company applies Forfeitures to
the purposes described above, they will be invested in a default fund selected
by the Company.

ARTICLE V

Timing of Distributions to Participants

5.1 Separation from Service

Upon his or her separation from service with the Company and all Affiliates for
any reason, a Participant will be entitled to receive the vested portion of his
or her Account Balance, determined in accordance with the provisions of Article
IV and the valuation rules established for each Investment Fund. The date as of
which the Participant’s Account Balance is determined will be the Valuation Date
preceding the date of distribution.

5.2 Start of Benefit Payments

5.2.1 Except as provided in Sections 5.2.2 and 5.2.3, unless a Participant
otherwise elects, payment of benefits will begin no later than the 60th day
after the close of the Plan Year in which the latest of the following events
occurs:

 

  (a) the Participant’s 65th birthday;

 

  (b) the 10th anniversary of the year in which the Participant commenced
participation; and

 

  (c) the Participant’s separation from service.

If the amount of benefits payable to or in respect of a Participant cannot be
determined by the benefit commencement date described in the preceding sentence,
or if the Administrator cannot locate the Participant (or, if the Participant
has died, his or her Beneficiary) after making a reasonable effort to do so,
benefit payments will begin no later than 60 days after the amount of the
Participant’s benefits can first be determined or the Participant (or his or her
Beneficiary) is located, in the amount necessary to bring the payments up to
date, as if they had begun on the benefit commencement date described in the
preceding sentence.

 

26



--------------------------------------------------------------------------------

5.2.2 The Participant’s Account Balance will be distributed as soon as
practicable after the Participant elects a distribution following the
Participant’s separation from service. Effective prior to January 1, 2005, upon
separation of service, a Participant may elect to defer distribution of the
Participant’s Account Balance until a date that is no later than the
Participant’s Required Beginning Date only if such Account Balance exceeds
$5,000. Effective January 1, 2005, the Participant may elect to defer
distribution of his or her Account Balance until a date no later than his or her
Required Beginning Date. A Participant will be deemed to have elected to defer
payment of benefits from the Plan until the date the Participant requests a
distribution from the Plan in a manner consistent with the uniform and
nondiscriminatory rules established by the Administrator.

5.2.3 Notwithstanding any other provision of this Plan, a Participant must begin
to receive his or her benefit no later than his or her Required Beginning Date.
The amount to be distributed each year will be the minimum amount required to
satisfy Code Section 401(a)(9) and the regulations promulgated thereunder,
determined with no recalculation of life expectancy. The Required Beginning Date
of a Participant is April 1 of the calendar year following the later of the
calendar year in which the Participant reaches age 70 1/2 or, retires.
Notwithstanding any other provision of this Section 5.2.3, if a Participant is a
five percent owner (as defined in Code Section 416) for the Plan Year ending in
the calendar year in which he or she reaches age 70 1/2, his or her Required
Beginning Date is April 1 of the following calendar year.

5.2.4 Notwithstanding any other provision of this Plan, all Plan distributions
will comply with Code Section 401(a)(9), including Department of Treasury
Regulation Section 1.401(a)(9)-2 through 1.401(a)(9)-9, as promulgated under
Final and Temporary Regulations published in the Federal Register on April 17,
2002 (the ‘401(a)(9) Regulations’), with respect to minimum distributions under
Code Section 401(a)(9). In addition, the benefit payments distributed to any
Participant will satisfy the incidental death benefit provisions under Code
Section 401(a)(9)(G) and Department of Treasury Regulation
Section 1.401(a)(9)-5(d), as promulgated in the 401(a)(9) Regulations.

5.2.5 If the Participant dies after beginning distribution of his or her Account
Balance, the remainder of the Account Balance will be payable in accordance with
Section 7.1. Notwithstanding the foregoing, the Participant’s Account Balance
must continue to be distributed at least as rapidly as under the method of
distribution in effect before the Participant died.

5.2.6 If the Participant dies before beginning distribution of his or her
Account Balance, the Participant’s Account Balance will be distributed as
provided under Section 7.1, but distribution must be completed within five years
after the Participant dies. Notwithstanding the foregoing, the Participant’s
Beneficiary may receive the Account Balance over his or her life or over a
period not extending beyond his or her life expectancy, so long as distribution
begins within one year after the Participant dies, or, if the Beneficiary is the
Participant’s Surviving Spouse, by the date the Participant would have reached
age 70- 1/2. Furthermore, if the Participant’s Surviving Spouse is the
Beneficiary and dies before distribution begins, the next Beneficiary to take
may receive benefits over his or her life or a period not exceeding his or her
life expectancy, so long as distribution begins by the date the Surviving Spouse
would have reached age 70- 1/2.

 

27



--------------------------------------------------------------------------------

5.3 Distribution of Amounts held in a Participant’s Pre-Tax Contribution
Account.

Effective January 1, 2006, amounts held in a Participant’s Pre-Tax Contribution
Account are not distributable earlier than upon:

 

  (1) the Participant’s severance from employment. Notwithstanding anything
herein to the contrary, a severance from employment shall not occur when an
individual changes status from an Eligible Employee to a Leased Employee;

 

  (2) the Participant’s death;

 

  (3) the Participant’s Disability;

 

  (4) the Participant’s attainment of age 59-1/2;

 

  (5) the proven financial hardship of the Participant as described in
Section 6.6.3; or

 

  (6) the termination of the Plan without the “employer” maintaining an
“alternative defined contribution plan” at any time during the period beginning
on the date of plan termination and ending 12 months after all assets have been
distributed from the Plan. Such a distribution must be made in a “lump sum.” For
purposes of this Section, the terms “employer,” “alternative defined
contribution plan,” and “lump sum” are as defined under Treasury Regulation
Section 1.401(k)-1(d)(4).

ARTICLE V-A

Required Minimum Distributions For Calendar Years

Beginning On Or After January 1, 2003

Section 5-A.1 General Rules.

5-A.1.1. Effective Date. The provisions of this Article 5-A will apply for
purposes of determining required minimum distributions for calendar years
beginning with the 2003 calendar year, as well as required minimum distributions
for the 2002 calendar year that are made on or after January 1, 2002.

5-A.1.2. Coordination With Minimum Distribution Requirements Previously in
Effect. Required minimum distributions for 2002 under this Article 5-A will be
determined as follows. If the total amount of 2002 required minimum
distributions under the Plan made to the distributee prior to the effective date
of this Article 5-A, equals or exceeds the required minimum distributions
determined under this Article 5-A, then no additional distributions will be
required to be made for 2002 on or after such date to the distributee. If the
total amount of 2002 required minimum distributions under the Plan made to the
distributee prior to the effective date of this Article 5-A is less than the
amount determined under this Article 5-A, then required minimum distributions
for 2002 on or after such date will be determined so that the total amount of
required minimum distributions for 2002 made to the distributee will be the
amount determined under this Article 5-A.

 

28



--------------------------------------------------------------------------------

5-A.1.3. Precedence. The requirements of this Article 5-A will take precedence
over any inconsistent provisions of the Plan.

5-A.1.4. Requirements of Treasury Regulations Incorporated. All distributions
required under this Article 5-A will be determined and made in accordance with
the Treasury regulations under Section 401(a)(9) of the Code.

5-A.1.5. TEFRA Section 242(b)(2) Elections. Notwithstanding the other provisions
of this Article 5-A, other than Section 5-A.1.4, distributions may be made under
a designation made before January 1, 1984, in accordance with Section 242(b)(2)
of the Tax Equity and Fiscal Responsibility Act (“TEFRA”) and the provisions of
the Plan that relate to Section 242(b)(2) of TEFRA.

Section 5-A.2 Time and Manner of Distribution.

5-A.2.1. Required Beginning Date. The Participant’s entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant’s required beginning date.

5-A.2.2. Death of Participant Before Distribution Begin. If the Participant dies
before distributions begin, the Participant’s entire interest will be
distributed, or begin to be distributed, no later than as follows:

 

  (a) If the Participant’s Surviving Spouse is the Participant’s sole designated
Beneficiary, then distributions to the Surviving Spouse will begin by
December 31 of the calendar year immediately following the calendar year in
which the Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70-1/2, if later.

 

  (b) If the Participant’s Surviving Spouse is not the Participant’s sole
designated Beneficiary, then distributions to the designated Beneficiary will
begin by December 31 of the calendar year immediately following the calendar
year in which the Participant died.

 

  (c) If there is no designated Beneficiary as of September 30 of the year
following the year of the Participant’s death, the Participant’s entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.

 

  (d) If the Participant’s Surviving Spouse is the Participant’s sole designated
Beneficiary and the Surviving Spouse dies after the Participant but before
distributions to the Surviving Spouse begin, this Section 5-A.2.2, other than
section 5-A.2.2(a), will apply as if the Surviving Spouse were the Participant.

For purposes of this Section 5-A.2.2 and Section 5-A.4, unless
Section 5-A.2.2(d) applies, distributions are considered to begin on the
Participant’s Required Beginning Date. If Section 5-A.2.2(d) applies,
distributions are considered to begin on the date distributions are required to
begin to the Surviving Spouse

 

29



--------------------------------------------------------------------------------

under Section 5-A.2.2(a). If distributions under an annuity purchased from an
insurance company irrevocably commence to the Participant before the
Participant’s Required Beginning Date (or to the Participant’s Surviving Spouse
before the date distributions are required to begin to the Surviving Spouse
under Section 5-A.2.2(a)), the date distributions are considered to begin is the
date distributions actually commence.

5-A.2.3. Forms of Distribution. Unless the Participant’s interest is distributed
in the form of an annuity purchased from an insurance company or in a single sum
on or before the Required Beginning Date, as of the first distribution calendar
year distributions will be made in accordance with Sections 5-A.3 and 5-A.4. If
the Participant’s interest is distributed in the form of an annuity purchased
from an insurance company, distributions thereunder will be made in accordance
with the requirements of Section 401(a)(9) of the Code of the Treasury
regulations.

Section 5-A.3 Required Minimum Distributions During Participant’s Lifetime.

5-A.3.1. Amount of Required Minimum Distribution For Each Distribution Calendar
Year. During the Participant’s lifetime, the minimum amount that will be
distributed for each distribution calendar year is the lesser of:

 

  (a) the quotient obtained by dividing the Participant’s account balance by the
distribution period in the Uniform Lifetime Table set forth in
Section 1.401(a)(9)-9 of the Treasury regulations using the Participant’s age as
of the Participant’s birthday in the distribution calendar year; or

 

  (b) if the Participant’s sole designated Beneficiary for the distribution
calendar year is the Participant’s spouse, the quotient obtained by dividing the
Participant’s account balance by the number in the Joint and Last Survivor Table
set forth in Section 1.4019a)(9)-9 of the Treasury regulations, using the
Participant’s and spouse’s attained ages as of the Participant’s and spouse’s
birthdays in the distribution calendar year.

5-A.3.2. Lifetime Required Minimum Distributions Continue Through Year of
Participant’s Death. Required minimum distributions will be determined under
this Section 5-A.3 beginning with the first distribution calendar year and up to
and including the distribution calendar year that includes the Participant’s
date of death.

Section 5-A.4 Required Minimum Distributions After Participant’s Death.

5-A.4.1. Death On or After Date Distributions Begin.

 

  (a) Participant Survived by Designated Beneficiary. If the Participant dies on
or after the date distributions begin and there is a designated Beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s account balance by the longer of the remaining life expectancy
of the Participant or the remaining life expectancy of the Participant’s
designated Beneficiary, determined as follows:

 

30



--------------------------------------------------------------------------------

  (1) The Participant’s remaining life expectancy is calculated using the age of
the Participant in the year of death, reduced by one for each subsequent year.

 

  (2) If the Participant’s Surviving Spouse is the Participant’s sole designated
Beneficiary, the remaining life expectancy of the Surviving Spouse is calculated
for each distribution calendar year after the year of the Participant’s death
using the surviving spouse’s age as of the spouse’s birthday in that year. For
distribution calendar years after the year of the Surviving Spouse’s death, the
remaining life expectancy of the surviving spouse is calculated using the age of
the Surviving Spouse as of the spouse’s birthday in the calendar year of the
spouse’s death, reduced by one for each subsequent calendar year.

 

  (3) If the Participant’s Surviving Spouse is not the Participant’s sole
designated Beneficiary, the designated Beneficiary’s remaining life expectancy
is calculated using the age of the Beneficiary in the year following the year of
the Participant’s death, reducing by one for each subsequent year.

 

  (b) No Designated Beneficiary. If the Participant dies on or after the date
distributions begin and there is no designated Beneficiary as of September 30 of
the year after the year of the Participant’s death, the minimum amount that will
be distributed for each distribution calendar year after the of the
Participant’s death is the quotient obtained by dividing the Participant’s
account balance by the Participant’s remaining life expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.

5-A.4.2. Death Before Date Distributions Begin.

 

  (a) Participant Survived by Designated Beneficiary. If the Participant dies
before the date distributions begin and there is a designated Beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s account balance by the remaining life expectancy of the
Participant’s designated Beneficiary, determined as provided in Section 5-A.4.1.

 

  (b) No Designated Beneficiary. If the Participant dies before the date
distributions begin and there is no designated Beneficiary as of September 30 of
the year following the year of the Participant’s death, distribution of the
Participant’s entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the Participant’s death.

 

  (c) Death of Surviving Spouse Before Distributions to Surviving Spouse Are
Required to Begin. If the Participant dies before the date distributions begin,
the Participant’s Surviving Spouse is the Participant’s sole designated
Beneficiary, and the Surviving Spouse dies before distributions are required to
begin to the Surviving Spouse under Section 5-A.2.2.(a), this Section 5-A.4.2
will apply as if the Surviving Spouse were the Participant.

 

31



--------------------------------------------------------------------------------

Section 5-A.5 Definitions.

5-A.5.1. Designated Beneficiary. The individual who is designated as the
Beneficiary under the Plan and is the designated Beneficiary under
Section 401(a)(9) of the Code and Section 1.401(a)(9)-1, Q&A-4, of the Treasury
regulations.

5-A.5.2. Distribution Calendar Year. A calendar year for which a minimum
distribution is required. For distributions beginning before the Participant’s
death, the first distribution calendar year is the calendar year immediately
preceding the calendar year which contains the Participant’s Required Beginning
Date. For distributions beginning after the Participant’s death, the first
distribution calendar year is the calendar year in which distributions are
required to begin under Section 5-A.2.2. The required minimum distribution for
the Participant’s first distribution calendar year will be made on or before the
Participant’s Required Beginning Date. The required minimum distribution for
other distribution calendar years, including the required minimum distribution
for the distribution calendar year in which the Participant’s Required Beginning
Date occurs, will be made on or before December 31 of that distribution calendar
year.

5-A.5.3. Life Expectancy. Life expectancy as computed by use of the Single Life
Table in Section 1.401(a)(9)-9 of the Treasury regulations.

5-A.5.4. Participant’s Account Balance. The account balance as of the last
valuation date in the calendar year immediately preceding the distribution
calendar year (valuation calendar year) increased by the amount of any
contributions made and allocated or forfeitures allocated to the account balance
as of the dates in the valuation calendar year after the valuation date and
decreased by distributions made in the valuation calendar year after the
valuation date. The account balance for the valuation calendar year includes any
amounts rolled over or transferred to the Plan either in the valuation calendar
year or in the distribution calendar year if distributed or transferred in the
valuation calendar year.

5-A.5.5. Required Beginning Date. The date specified in Section 5.2.3 of the
Plan.

ARTICLE VI

Death Benefits

6.1 Cashout of Small Amounts

Effective prior to January 1, 2005, and notwithstanding any other Plan
provision, if a Participant’s Account Balance is not larger than $5,000 the
Account Balance will be paid in one lump sum to the Participant as soon as
practicable after the Participant’s separation from service, without his or her
consent or the consent of his or her spouse. Effective January 1, 2005, this
Section 6.1 shall be of no further force and effect.

 

32



--------------------------------------------------------------------------------

6.2 Medium of Distribution

A Participant’s Account Balance will be distributed by check to the Participant
or Beneficiary entitled to it (or to his or her designated agent).
Alternatively, as to any amount invested in the Company Stock Fund and the FMC
Stock Fund at the time of distribution, the Participant or, where applicable,
his or her Beneficiary, may request a certificate representing the whole shares
of Company Stock and/or FMC Stock held for him or her, and a check representing
any fractional share. The Administrator will establish uniform and
nondiscriminatory rules governing the timing, content and manner of elections
under this Section 6.2.

6.3 Forms of Benefit

6.3.1 A Participant or Beneficiary may elect to have his or her Account Balance
distributed in any of the forms described below.

 

  (a) Lump Sum: This form of benefit pays the entire Account Balance in one
payment.

 

  (b) Installments for a Fixed Period: The Participant or Beneficiary may elect
to receive annual, quarterly or monthly installments over a fixed period of 20
years or less.

 

  (c) Installments over Life Expectancy: The Participant or Beneficiary may
elect to receive annual, quarterly or monthly installments over his or her life
expectancy or over the joint life expectancy of the Participant and his or her
Beneficiary.

6.3.2 If the Participant chooses to receive installments, the size of each
installment will be calculated by dividing the Account Balance determined as of
the date described in Section 5.1 by the total number of installments remaining
to be paid.

6.3.3 The Administrator will establish uniform and nondiscriminatory rules
governing the timing, content and manner of elections under this Section 6.3.

6.3.4 No installment election under this Plan will permit payments to be made
over a period longer than the Participant’s life expectancy or the joint life
expectancy of the Participant and his or her Beneficiary. A Participant may not
elect any stream of installments providing payments to a Beneficiary who is
other than his or her spouse, unless the amount distributed each year equals or
exceeds the quotient obtained by dividing the Participant’s Account Balance by
the divisor determined under Department of Treasury Regulation
Section 1.401(a)(9)-2. Further, the amount of the periodic payment made to a
Beneficiary cannot under any circumstances be larger than the amount of the
periodic payment made to the Participant.

6.4 Change in Form, Timing or Medium of Benefit Payment

Any former Employee or former employee of FMC who is a Participant and who has
chosen to defer payment of his or her Account Balance may request a change in
the form, timing or medium in which his or her Account Balance will be paid, so
long as the revised election conforms to Section 6.3. Once benefit payments have
begun, no Participant may change the form, timing or medium of payment of his or
her Account Balance.

 

33



--------------------------------------------------------------------------------

6.5 Direct Rollover of Eligible Rollover Distributions

6.5.1 Notwithstanding any provision of the Plan, a Distributee may elect, at the
time and in the manner prescribed below, to have any portion of an Eligible
Rollover Distribution paid in a Direct Rollover to an Eligible Retirement Plan
specified by the Distributee.

6.5.2 At least 30, but no more than 90, days before the Annuity Starting Date,
the Administrator will furnish the Participant with a notice containing
information regarding his or her right to take distribution directly or to elect
a Direct Rollover, and some of the federal tax consequences of the alternative
types of distribution. The notice must meet the requirements of Code
Section 402(f). The Administrator will give the Participant an election period
of at least 30 days to decide whether to elect a Direct Rollover.
Notwithstanding the foregoing, the election period may end immediately after the
Participant makes an affirmative election as to whether to receive the
distribution directly or in the form of a Direct Rollover, so long as the
Participant is properly informed of his or her right to a full 30-day election
period, and waives the remainder of the election period.

6.5.3 Effective January 1, 2007, and notwithstanding any provision herein to the
contrary, with respect to any portion of a distribution from the Plan of a
deceased Employee, an individual who is the designated Beneficiary (as defined
by Code Section 401(a)(9)(E)) of the Employee and who is not the Surviving
Spouse of the Employee shall be permitted to make a direct trustee-to-trustee
transfer of the distribution to an individual retirement plan described in Code
Section 402(c)(8)(B)(i) or (ii) established for the purposes of receiving the
distribution on behalf of such designated Beneficiary. In such event, the
transfer shall be treated as an Eligible Rollover Distribution, the individual
retirement plan shall be treated as an inherited individual retirement account
or individual retirement annuity (within the meaning of Code
Section 408(d)(3)(C)) and Code Section 401(a)(9)(B) (other than clause
(iv) thereof) shall apply to such individual retirement plan.

6.6 In-service and Hardship Withdrawals

6.6.1 An active Participant who has reached age 59 1/2 may elect to withdraw all
or any part of his or her Account. The Administrator will establish uniform and
nondiscriminatory procedures for requesting, granting and processing in-service
withdrawals under this Section 6.6.1, which may include telephonic or electronic
procedures, as and to the extent permitted by applicable law or regulation.

6.6.2 An active Participant who has not reached age 59 1/2 may make a withdrawal
of the following portions of the Participant’s Account Balance in the order
listed below:

 

  (a) all or part of the After-Tax Contributions he or she made to the FMC Plans
after March 31, 1986 and before January 1, 1987;

 

  (b) all earnings or appreciation attributable to After-Tax Contributions he or
she made to the FMC Plans after March 31, 1986 and before January 1, 1987;

 

34



--------------------------------------------------------------------------------

  (c) all or part of the After-Tax Contributions he or she made to the FMC Plans
or to the Plan after December 31, 1986;

 

  (d) all or part of his or her After-Tax Contributions made to the FMC Plans
before April 1, 1982, or, if less, the amount in the Participant’s After-Tax
Contribution Account allocable to those contributions;

 

  (e) any amount remaining in the Participant’s After-Tax Contribution Account
that is allocable to After-Tax Contributions made to the FMC Plans before April
1982;

 

  (f) all earnings or appreciation attributable to the After-Tax Contributions
he or she made to the FMC Plans or to the Plan after December 31, 1986;

 

  (g) all the vested value of his or her Contingent Account; and

 

  (h) all of the current value of vested Company Contributions and FMC
contributions made as to After-Tax Contributions he or she made to the Plan or
FMC Plans after December 31, 1986.

The Administrator will establish uniform and nondiscriminatory procedures for
requesting, granting and processing in-service withdrawals under this
Section 6.6.2, which may include electronic or telephonic procedures, as and to
the extent permitted by applicable law or regulation.

6.6.3 An active Participant may make a hardship withdrawal from his or her
Pre-Tax Contribution Account if he or she demonstrates to the Administrator that
the withdrawal is necessary to satisfy the Participant’s immediate and heavy
financial need. A hardship withdrawal cannot exceed 100% of such Participant’s
Pre-Tax Contribution Account (excluding adjustment for any income credited to
such Participant’s Pre-Tax Contribution Account) at the date of the withdrawal.
In addition, the minimum hardship withdrawal permitted is $500, or, if less, the
total amount of a Participant’s Pre-Tax Contribution Account (excluding
adjustment for any income credited to such Participant’s Pre-Tax Contribution
Account) at the date of withdrawal.

 

  (a) A distribution is on account of an immediate and heavy financial need if
it is for:

 

  (1) Expenses for (or necessary to obtain) medical care that would be
deductible under Code Section 213(d) (determined without regard to whether the
expenses exceed 7.5% of adjusted gross income);

 

  (2) Costs directly related to the purchase of a principal residence for the
Participant (excluding mortgage payments);

 

  (3) Payment of tuition, related educational fees and room and board expenses
for up to the next 12 months of post-secondary education for the Participant,
the Participant’s spouse, children or dependents (as defined in Code
Section 152, determined without regard to Code Sections 152(b)(1), 152(b)(2) and
152(d)(1)(B));

 

35



--------------------------------------------------------------------------------

  (4) Payments necessary to prevent the Participant’s eviction from his or her
principal residence, or foreclosure on the mortgage on the Participant’s
principal residence;

 

  (5) Payments for funeral (and effective January 1, 2006, burial) expenses for
the Participant’s deceased parent, spouse, children or dependents (as defined in
Code Section 152, determined without regard to Code Section 152(d)(1)(B));

 

  (6) Legal expenses incurred by the Participant in obtaining a divorce;

 

  (7) Effective January 1, 2006, expenses for the repair of damage to the
Participant’s principal residence that would qualify for the casualty loss
deduction under Code Section 165 (determined without regard to whether the loss
exceeds 10% of adjusted gross income);

 

  (8) Expenses incurred by the Participant in remedying an uninsured property
loss;

 

  (9) Expenses incurred by the Participant in adopting or attempting to adopt a
child;

 

  (10) Emergency expenses of the Participant in personal bankruptcy; or

 

  (11) Other expenses deemed by the Administrator to constitute an immediate and
heavy financial need and formally adopted under the rules of the Administrator
as eligible for a hardship withdrawal.

 

  (b) In the event that the Administrator determines that a Participant has an
immediate and heavy financial need in accordance with Section 6.6.3(a), a
hardship withdrawal may be made from the Plan only if the amount of such
distribution is considered as necessary to satisfy such immediate and heavy
financial need of the Participant pursuant to the following standards:

 

  (1) The distribution is not in excess of the amount of the immediate and heavy
financial need (including amounts necessary to pay any federal, state or local
income taxes or penalties reasonably anticipated to result from the
distribution), and

 

  (2) The Participant makes a representation (made in writing or such other form
as may be prescribed the Commissioner of the Internal Revenue Service), unless
the Employer has actual knowledge to the contrary, that such immediate and heavy
financial need cannot reasonably be relieved (i) through reimbursement or
compensation by insurance or otherwise; (ii) by liquidation of the Participant’s
assets, (iii) by cessation of Pre-Tax Contributions under the Plan; (iv) by
other currently available distributions (including distribution of ESOP
dividends under Code Section 404(k)) and nontaxable (at the time of the loan)
loans, under plans maintained by the Participating Employer or any other
employer; or (v) by borrowing from commercial sources on reasonably commercial
terms in an amount sufficient to satisfy the need.

 

36



--------------------------------------------------------------------------------

6.6.4 The Administrator will establish uniform and nondiscriminatory procedures
for requesting, granting and processing hardship withdrawals.

6.7 Loans

6.7.1 An active Participant may submit an application to the Administrator to
borrow from his or her Account (on such uniform and nondiscriminatory terms and
conditions as the Administrator shall prescribe) an amount, when added to the
amount of any then outstanding loan, does not exceed the lesser of:

 

  (a) $50,000, reduced by the excess (if any) of the Participant’s highest
outstanding Plan loan balance during the one-year period ending on the day
before the loan is made over the Participant’s outstanding Plan loan balance on
the day the loan is made; and

 

  (b) 50% of the Participant’s Account as of the Valuation Date coincident with
or immediately preceding the date the Administrator receives the application.

In calculating the Participant’s loan limit, all loans from qualified plans of
the Company and all Affiliates will be aggregated.

6.7.2 Each loan granted under the Plan will meet the following requirements:

 

  (a) it must be evidenced by a negotiable promissory note;

 

  (b) the rate of interest payable on the unpaid balance of the loan will be
reasonable;

 

  (c) the amount of the loan must be at least $1,000;

 

  (d) the loan, by its terms, must require repayment within five years;

 

  (e) the loan will be secured by the Participant’s interest in the Account
Balance of his or her Account, but not to exceed 50% of such Account; and

 

  (f) the loan must be repaid through payroll deduction, or, if the loan has
been outstanding for at least three months, the Participant may make one payment
by check or money order of the full amount of principal and interest then
outstanding.

6.7.3 If a Participant is granted a loan, a “Loan Account” will be established
for the Participant. All Loan Accounts will be held by the Funding Agent, as
part of the Trust Fund. The loan amount will be transferred from a Participant’s
other Accounts according to uniform and nondiscriminatory ordering rules adopted
by the Administrator, and will be disbursed from the Loan Account. Principal and
interest payments of a loan will be credited initially to the Loan Account of
the Participant, and will be transferred as soon as reasonably practicable
thereafter to the other Accounts of the Participant according to uniform and
nondiscriminatory ordering rules adopted by the Administrator. All fees and
expenses incurred in connection with a loan obligation of a Participant will be
borne solely by the Participant’s Account.

 

37



--------------------------------------------------------------------------------

6.7.4 Loan repayments will be made through payroll withholding during a
Participant’s employment. Each Participant who requests a loan consents to such
payroll withholding for repayment of the loan. Upon termination of employment, a
Participant may elect to continue to repay the loan under such uniform and
nondiscriminatory rules as the Administrator has established. The Administrator
will cease payroll reduction for loan repayments as soon as reasonably
practicable after receipt of a court order to do so in the event of a
Participant’s bankruptcy, and the loan will immediately be deemed to be in
default. Any fees and expenses incurred in connection with a loan and loss
caused by nonpayment or other default on a loan obligations will be borne solely
by the Loan Account of the Participant. A default will constitute a taxable
event to the Participant, necessitating certain reporting obligations on the
Administrator’s part, and the note evidencing a loan in default will be executed
upon and processed in accordance with the uniform and nondiscriminatory rules
adopted by the Administrator. A Participant’s loan repayments will, at his or
her request, be suspended during the time he or she is absent as a result of
qualifying military service (as determined under USERRA), as permitted under
Code Section 414(u)(4).

6.7.5 A Participant may not have more than two loans outstanding at any given
time.

6.7.6 Upon termination of employment, a Participant who has an outstanding loan
under the Plan must repay his or her loan in a lump sum or the loan will be in
default. Notwithstanding the above, the Committee (or its delegate) may, in its
sole discretion, allow terminated Participants to continue to repay loans under
such uniform and nondiscriminatory rules as the Committee (or its delegate)
determines.

ARTICLE VII

Death Benefit

7.1 Payment of Account Balance

7.1.1 Subject to the provisions of Section 5.2, if a Participant dies before
payment of his or her Account Balance has begun, his or her Account Balance will
be paid to the Participant’s Beneficiary in the form of benefit chosen by the
Beneficiary under Sections 6.2 and 6.3. The Beneficiary of a Participant who is
married on the date of his or her death will be the Participant’s Surviving
Spouse, unless the Participant has designated another Beneficiary and the
Surviving Spouse consented to the designation, both as provided in Section 7.3.

7.2 Failure to Name a Beneficiary

If a Participant fails to name a Beneficiary and dies before payment of his or
her Account Balance begins, or if no designated Beneficiary survives the
Participant, the Administrator will pay any amounts due after the Participant’s
death to the Participant’s surviving spouse or, if there is no surviving spouse,
to the Participant’s surviving children, in equal shares. If the Participant
leaves behind no surviving spouse or children, the Administrator will pay any
amounts then due to the Participant’s estate.

 

38



--------------------------------------------------------------------------------

7.3 Waiver of Spousal Beneficiary Rights

7.3.1 A Participant may designate someone other than his or her Surviving Spouse
as his or her primary Beneficiary only if the designation or election meets the
requirements of this Section 7.3 outlined below.

7.3.2 The Administrator will provide each Participant with a written explanation
of:

 

  (a) the right of the Participant to name someone other than his or her
Surviving Spouse as a Beneficiary;

 

  (b) the right of the Participant’s spouse to be named as the primary
Beneficiary for all of the Participant’s Account Balance and the effect of
waiving that right; and

 

  (c) the Participant’s right to revoke a previous designation of someone other
than the Surviving Spouse as a Beneficiary, and the effect of such a revocation.

7.3.3 A designation of someone other than the Surviving Spouse as a primary
Beneficiary will be effective only if it is made in writing and consented to by
the Participant’s spouse, with the spouse’s consent witnessed by a notary public
or the Administrator. Any subsequent change of Beneficiary to an individual who
is not the Participant’s Surviving Spouse must also be in writing and consented
to by the Participant’s spouse, with the spouse’s consent witnessed by a notary
public or the Administrator. Spousal consent is not necessary if the Participant
establishes to the satisfaction of a Plan representative that the Participant
does not have a spouse, or that the Participant’s spouse cannot be located.
Spousal consent is also unnecessary if the Participant produces a court order to
the effect that the Participant is legally separated from his or her spouse or
has been abandoned by the spouse, within the meaning of the law of the
Participant’s state of residence, unless a qualified domestic relations order
requires otherwise. If the Participant’s spouse is legally incompetent to give
consent, the spouse’s legal guardian may give the spouse’s consent, even if the
legal guardian is the Participant. A spouse’s consent will be valid only as to
that spouse, and an election deemed effective without the spouse’s consent will
be valid only as to the spouse designated as to that election. A Participant may
revoke a prior designation of someone other than the Surviving Spouse as a
primary Beneficiary without the consent of his or her spouse, and may revoke
such a designation an unlimited number of times.

7.3.4 A Participant’s former spouse will be treated as the spouse or Surviving
Spouse only to the extent provided under a qualified domestic relations order as
described in Code Section 414(p).

 

39



--------------------------------------------------------------------------------

ARTICLE VIII

Special Forms of Benefit and Death Benefit Terms for Certain Participants Prior
to 2002

8.1 Applicability

For periods prior to January 1, 2002, the provisions of this Article VIII apply,
instead of Sections 6.3, 6.4, 7.1, 7.2 and 7.3, to the entire Account Balance of
each Participant who was: (a) a participant in the FMC Corporation Savings and
Investment 401(k) Plan for Bargaining Unit Employees (“FMC Unmatched Plan”)
immediately before his or her collective bargaining unit became covered under
the FMC Corporation Savings and Investment (“FMC Matched Plan”) Plan, and whose
account balance in the FMC Unmatched Plan was transferred to the FMC Matched
Plan; or (b) transferred to FMC as part of its acquisition from Stein, Inc. or
Frigoscandia Equipment Holding AB. Sections 6.1, 6.2, 6.5, 6.6 and 6.7 continue
to apply to the Account Balances of Participants described in the preceding
sentence, but this Article VIII does not apply to any other Participant.

8.2 Forms of Benefit for Certain Transferred Participants

8.2.1 The normal form of benefit for a Participant to whom this Article VIII
applies is the 50% Joint and Survivor-Ten Year Certain Annuity with the
Participant’s spouse as the Beneficiary, if the Participant is married on the
Annuity Starting Date. If the Participant is not married on the Annuity Starting
Date, the normal form of benefit is the Life and Ten Year Certain Annuity. If
the Participant fails to make an election under Section 8.4, his or her Account
Balance will be paid in the normal form of benefit. A Participant covered by
this Article VIII who is married on the Annuity Starting Date may elect a
benefit other than the normal form of benefit only if his or her spouse consents
to the election within the time frame and in the manner required by Section 8.4.

8.2.2 Subject to Sections 8.2.1 and 8.4, and except as otherwise provided
herein, a Participant covered by this Article VIII may elect to have his or her
benefit under this Plan paid in the form of a lump sum distribution or a fixed
dollar annuity purchased on his or her behalf. A Plan annuity is a fixed dollar
annuity if it provides a stream of monthly payments that do not vary in amount.

8.2.3 If a Participant to whom this Article VIII applies elects to have a fixed
dollar annuity purchased on his or her behalf, he or she may select any of forms
of annuity described in this Section 8.2.3.

 

  (a) Life and Ten Year Certain Annuity: This form of annuity pays the
Participant a fixed amount each month beginning with the month in which the
Annuity Starting Date occurs and ending when the Participant dies. If the
Participant dies before 120 monthly payments have been made, payments will
continue to the Participant’s Beneficiary until 120 monthly payments have been
made to the Participant and Beneficiary under the annuity.

 

40



--------------------------------------------------------------------------------

  (b) Joint and Survivor-Ten Year Certain Annuity: This form of annuity pays the
Participant a fixed amount each month beginning with the month in which the
Annuity Starting Date occurs and ending when the Participant dies. If the
Participant’s Beneficiary survives the Participant, payments will continue to
the Participant’s primary Beneficiary until the Beneficiary dies. If the
Participant and Beneficiary both die before 120 monthly payments have been made
to the Participant and Beneficiary under the annuity, payments will continue to
the Participant’s contingent Beneficiary until 120 monthly payments in all have
been made under the annuity. The monthly payment payable to the primary or
contingent Beneficiary before 120 payments have been made under the annuity
equals the monthly payment made during the Participant’s lifetime. The monthly
payment payable to the primary Beneficiary after 120 payments have been made
under the annuity equals 100% or 50% of the monthly payment made during the
Participant’s lifetime, as specified in the Participant’s election. Both the
primary and contingent Beneficiaries must be named at the time this annuity is
elected.

 

  (c) Period Certain Annuity: This form of annuity pays the Participant a fixed
amount each month beginning with the month in which the Annuity Starting Date
occurs and ending when the specified number of monthly payments have been made
to the Participant and, if he or she dies before receiving the specified number
of payments, to the Participant’s Beneficiary. The Participant may specify 60,
120 or 180 monthly payments. The Participant specifies the number of monthly
payments and names his or her Beneficiary at the time he or she elects the
annuity.

 

  (d) Other: This form of payment includes any other alternative form of
distribution, including installment distributions, provided for by the Funding
Agent. Notwithstanding the foregoing, a Participant may not elect any form of
distribution providing only for the payment of interest or income earned on his
or her Accounts.

8.2.4 An annuity under this Plan must provide that payments will be made over a
period no longer than the life of the Participant, the lives of the Participant
and his or her Beneficiary, the Participant’s life expectancy or the life
expectancy of the Participant and his or her Beneficiary. A Participant to whom
this Article VIII applies may not elect any form of annuity providing monthly
payments to a Beneficiary who is other than his or her spouse, unless the amount
distributed each year equals or exceeds the quotient obtained by dividing the
Participant’s Account Balances by the divisor determined under Department of
Treasury Regulation Section 1.401(a)(9)-2. Further, the amount of the monthly
payment made to a Beneficiary cannot under any circumstances be larger than the
amount of the monthly payment made to the Participant.

8.3 Change in Form, Timing or Medium of Benefit Payment for Certain Transferred
Participants

Any former Employee or former employee of FMC who is a Participant to whom this
Article VIII applies and who has chosen to defer payment of his or her Account
Balance may request a change in the form, timing or medium in which his or her
Account Balances will be paid, so long as the revised election conforms to
Sections 8.2 through 8.4. Once payments have begun, no Participant may change
the form, timing or medium of payment of his or her Account Balance.

 

41



--------------------------------------------------------------------------------

8.4 Waiver of Normal Form of Benefit for Certain Transferred Participants

8.4.1 The Account Balance of a Participant to whom this Article VIII applies
will be distributed in the normal form of benefit, regardless of what form of
benefit the Participant chooses, unless the Participant makes an effective
waiver under this Section 8.4 and, if the Participant is married on the Annuity
Starting Date, unless the Participant’s spouse consents to the Participant’s
choice of another form of benefit in the manner described in this Section 8.4.
No sooner than 30, and no more than 90, days before the Annuity Starting Date,
the Administrator will provide the Participant with a written explanation of:

 

  (a) the terms and conditions of the normal form of benefit;

 

  (b) the Participant’s right to waive the normal form of benefit and the effect
of waiving the normal form of benefit;

 

  (c) the right of the Participant’s spouse to consent or withhold his or her
consent to the Participant’s choice of another form of benefit; and

 

  (d) the Participant’s right to revoke a waiver of the normal form of benefit,
and the effect of revoking the waiver.

A Participant may revoke his or her waiver of the normal form of benefit at any
time before the payment begins, without his or her spouse’s consent. For
purposes of the previous sentence, if the Participant’s Account Balance is to be
paid in the form of an annuity, payment will be deemed to begin when the annuity
has been purchased.

8.4.2 A Participant’s waiver of the normal form of benefit will be effective
only if:

 

  (a) the Participant’s spouse consents in writing to the waiver;

 

  (b) the waiver includes an election of a form of benefit that cannot be
changed without the spouse’s consent, or the spouse’s consent specifically
permits the Participant to make other elections of forms of benefit;

 

  (c) the spouse’s consent acknowledges the effect of the waiver; and

 

  (d) the spouse’s consent is witnessed by a notary public or the Administrator.

Spousal consent to the Participant’s waiver of the normal form of benefit is not
necessary if the Participant establishes to the satisfaction of a Plan
representative that the Participant does not have a spouse, or that the
Participant’s spouse cannot be located. Spousal consent is also unnecessary if
the Participant produces a court order to the effect that the Participant is
legally separated from his or her spouse or has been abandoned by the spouse,
within the meaning of the law of the Participant’s state of residence, unless a
qualified domestic relations order requires otherwise. If the Participant’s
spouse is legally incompetent to give consent, the spouse’s legal guardian may
give the spouse’s consent, even if the legal guardian is the Participant. A
spouse’s consent will be valid only as to that spouse, and an election deemed
effective without the spouse’s consent will be valid only as to the spouse
designated as to that election.

 

42



--------------------------------------------------------------------------------

8.4.3 Notwithstanding the foregoing, the first payment of the Participant’s
Account Balance may be made as early as seven days after the Participant makes
an affirmative election to receive his or her Account Balance in a particular
form of payment, even if that means the Participant has fewer than 30 days to
decide on a form of payment, if the Annuity Starting Date is after the date of
the Participant’s affirmative election and, if the Participant is married on the
Annuity Starting Date, the Participant’s spouse consents to the form of payment
in the manner required by Section 8.4.2.

8.4.4 If the Administrator believes that any spouse might, under the law of any
jurisdiction, have any interest in any benefit that might become payable to a
Participant, the Administrator may, as a condition precedent to the
Participant’s making any distribution or withdrawal election, require a written
release or releases, or other documents that it believes are necessary,
desirable, or appropriate to prevent or avoid any conflict or multiplicity of
claims regarding payment of any Plan benefits.

8.5 Payment of Account Balances of Certain Transferred Participants Who Die
Before Payment Begins

8.5.1 If a Participant to whom this Article VIII applies dies before payment of
his or her Account Balance has begun, 50% of the Participant’s Account Balance
will be paid to his or her Surviving Spouse in the form of a life annuity, and
the remainder will be paid to his or her Surviving Spouse in the form of a lump
sum within 90 days after the Administrator receives notice of the Participant’s
death. If the Participant has no Surviving Spouse, the Participant’s Account
Balance will be paid to his or her Beneficiary in the form of a lump sum within
90 days after the Administrator receives notice of the Participant’s death.

8.5.2 The Participant may choose a form of benefit other than the life annuity
for the 50% of his or her Account Balance that will be paid to the Surviving
Spouse, so long as the Participant’s election meets the requirements of
Section 8.7 and his or her Spouse consents in the time and manner required by
Section 8.7. The Participant may also designate a Beneficiary other than his or
her Surviving Spouse as the primary Beneficiary to receive some or all of his or
her Account Balance, so long as the Surviving Spouse consents to the designation
in the time and manner required by Section 8.7.

8.5.3 Unless the Participant has chosen a form of benefit for his or her
Beneficiary or Surviving Spouse, the Beneficiary or Surviving Spouse may choose
to have any amounts payable to him or her paid in any of the forms of benefit
described under Section 8.2 other than the Joint and Survivor-Ten Year Certain
Annuity. Payments to a Surviving Spouse must begin no later than the April 1
following the year in which the Participant would have reached age 70 1/2 , and
payments to a Beneficiary who is not the Surviving Spouse must begin no later
than one year after the Participant’s death. Amounts payable to a Beneficiary or
Surviving Spouse must be made within five years after the Participant’s death,
or over a period not exceeding the life or life expectancy of the Surviving
Spouse. A Participant’s Surviving Spouse who chooses to waive his or her right
to receive 50% of the Participant’s Account Balances in the form of a life
annuity must waive the right in the time and manner described in Section 8.7.

 

43



--------------------------------------------------------------------------------

8.5.4 Notwithstanding Section 8.5.3 above, if at the time the Participant dies
his or her Account Balance does not exceed $5,000 the Account will be
distributed in the form of a single sum payment. In addition. if more than one
Beneficiary is concurrently entitled to receive annuity payments, or if the
monthly annuity payment to any Beneficiary would be less than $50 (or another
amount established from time to time by the Administrator), the Administrator
may choose to pay the value of the annuity in a single sum, so long as the
single sum would not exceed the dollar limit of the previous sentence.
Participant may change the form, timing or medium of payment of his or her
Account Balance.

8.6 Failure to Name a Beneficiary for Certain Transferred Participants

If a Participant to whom this Article VIII applies fails to name a Beneficiary
and dies before payment of his or her Account Balance begins, or if no
designated Beneficiary survives the Participant, the Administrator will pay any
amounts due after the Participant’s death to the Participant’s Surviving Spouse
or, if there is no Surviving Spouse, to the Participant’s surviving children in
equal shares. If the Participant leaves behind no Surviving Spouse or surviving
children, the Administrator will pay any amounts then due to the Participant’s
estate.

8.7 Waiver of Preretirement Survivor Annuity for Certain Transferred
Participants

8.7.1 A Participant to whom this Article VIII applies may designate someone
other than his or her Surviving Spouse as a primary Beneficiary to receive any
portion of his or her Account Balance payable after his or her death, or the
Participant or his or her Surviving Spouse may choose a form of benefit other
than the life annuity for the 50% of the Account Balances that will
automatically be paid to the Surviving Spouse as a life annuity only if the
designation or election meets the requirements of this Section 8.7 outlined
below.

8.7.2 The Administrator will provide each Participant with a written explanation
of:

 

  (a) the 50% preretirement life annuity payable to the Participant’s Surviving
Spouse;

 

  (b) the Participant’s right to waive that annuity and the effect of such a
waiver;

 

  (c) the right of the Participant’s spouse to the 50% preretirement life
annuity and the effect of waiving that right; and

 

  (d) the Participant’s right to revoke a previous waiver and the effect of such
a revocation;

 

  (e) the right of the Participant to name someone other than his or her
Surviving Spouse as a Beneficiary;

 

  (f) the right of the Participant’s spouse to be named as the primary
Beneficiary for all of the Participant’s Account Balance and the effect of
waiving that right; and

 

44



--------------------------------------------------------------------------------

  (g) the Participant’s right to revoke a previous designation of someone other
than the Surviving Spouse as a Beneficiary, and the effect of such a revocation.

The Administrator will provide the above explanation to the Participant during
the period that begins on the first day of the Plan Year in which the
Participant reaches age 32 and ends on the last day of the Plan Year in which
the Participant reaches age 34. If a Participant first becomes a Participant
after the start of that period, the Administrator will provide the explanation
no later than the end of the second Plan Year after the Participant first
becomes a Participant.

8.7.3 A designation of someone other than the Surviving Spouse as a primary
Beneficiary, or the election of a form of benefit other than the 50%
preretirement life annuity will be effective only if it is made in writing and
consented to by the Participant’s spouse, with the spouse’s consent witnessed by
a notary public or the Administrator. Moreover, the election must be made during
the period that begins on the first day of the Plan Year in which the
Participant reaches age 35 (or, if earlier, the date the Participant separates
from service) and ends on the date of the Participant’s death. Any subsequent
change of Beneficiary to an individual who is not the Participant’s Surviving
Spouse must also be in writing and consented to by the Participant’s spouse,
with the spouse’s consent witnessed by a notary public or the Administrator.
Spousal consent is not necessary if the Participant establishes to the
satisfaction of a Plan representative that the Participant does not have a
spouse, or that the Participant’s spouse cannot be located. Spousal consent is
also unnecessary if the Participant produces a court order to the effect that
the Participant is legally separated from his or her spouse or has been
abandoned by the spouse, within the meaning of the law of the Participant’s
state of residence, unless a qualified domestic relations order requires
otherwise. If the Participant’s spouse is legally incompetent to give consent,
the spouse’s legal guardian may give the spouse’s consent, even if the legal
guardian is the Participant. A spouse’s consent will be valid only as to that
spouse, and an election deemed effective without the spouse’s consent will be
valid only as to the spouse designated as to that election. A Participant may
revoke a prior waiver of the 50% preretirement life annuity or a prior
designation of someone other than the Surviving Spouse as a primary Beneficiary
without the consent of his or her spouse, and may revoke such a waiver or
designation an unlimited number of times.

8.7.4 A Participant’s former spouse will be treated as the spouse or Surviving
Spouse only to the extent provided under a qualified domestic relations order as
described in Code Section 414(p).

ARTICLE IX

Fiduciaries

9.1 Named Fiduciaries

9.1.1 The Company is the Plan sponsor and a “named fiduciary,” as that term is
defined in ERISA Section 402(a)(2), with respect to control over and management
of the Plan’s assets only to the extent that it (a) appoints the members of the
Committee which administers the Plan at the Administrator’s direction;
(b) delegates its authorities and duties as “plan administrator” (as defined
under ERISA) to the Committee; and (c) continually monitors the performance of
the Committee.

 

45



--------------------------------------------------------------------------------

9.1.2 The Company as Administrator, and the Committee, which administers the
Plan at the Administrator’s direction, are “named Fiduciaries” of the Plan, as
that term is defined in ERISA Section 402(a)(2), with authority to control and
manage the operation and administration of the Plan. The Administrator is also
the “administrator” and “plan administrator” of the Plan, as those terms are
defined in ERISA Section 3(16)(A) and Code Section 414(g), respectively.

9.1.3 The Trustee is a “named fiduciary” of the Plan, as that term is defined in
ERISA Section 402(a)(2), with authority to manage and control all Trust assets,
except to the extent that authority is allocated under the Plan and Trust to the
Administrator or is delegated to an Investment Manager, an insurance company, or
the Plan Participants at the direction of the Administrator or the Committee.

9.1.4 The Company, Committee, Administrator and Trustee are the only named
fiduciaries of the Plan.

9.2 Employment of Advisers

A named fiduciary, and any fiduciary appointed by a named fiduciary, may employ
one or more persons to render advice regarding any of the named fiduciary’s or
fiduciary’s responsibilities under the Plan.

9.3 Multiple Fiduciary Capacities

Any named fiduciary and any other fiduciary may serve in more than one fiduciary
capacity with respect to the Plan.

9.4 Payment of Expenses

All Plan expenses, including expenses of the Administrator, the Committee, the
Trustee, any Investment Manager and any insurance company, will be paid by the
Trust Fund, unless a Participating Employer elects to pay some or all of those
expenses. All or a portion of the recordkeeping costs or charges imposed or
incurred (if any) in maintaining the Plan will be charged on a per capita basis
to the Account of each Participant. In addition, all charges imposed or incurred
(if any) for an Investment Fund or a transfer between Investment Funds will be
charged to the Account of the Participant directing that investment. In
addition, all charges imposed or incurred for a Participant loan will be charged
to the Account of the Participant requesting the loan.

9.5 Indemnification

To the extent not prohibited by state or federal law, each Participating
Employer agrees to, and will indemnify and save harmless the Administrator, any
past, present, additional or replacement member of the Committee, and any other
Employee, officer or director of that Participating Employer, from all claims
for liability, loss, damage (including payment of expenses to defend against any
such claim) fees, fines, taxes, interest, penalties and expenses which result
from any exercise or failure to exercise any responsibilities with respect to
the Plan, other than willful misconduct or willful failure to act.

 

46



--------------------------------------------------------------------------------

ARTICLE X

Plan Administration

10.1 Powers, Duties and Responsibilities of the Administrator and the Committee

10.1.1 The Administrator and the Committee have full discretion and power to
construe the Plan and to determine all questions of fact or interpretation that
may arise under it. An interpretation of the Plan or determination of questions
of fact regarding the Plan by the Administrator or Committee will be
conclusively binding on all persons interested in the Plan.

10.1.2 The Administrator and the Committee have the power to promulgate such
rules and procedures, to maintain or cause to be maintained such records and to
issue such forms as they deem necessary or proper to administer the Plan.

10.1.3 Subject to the terms of the Plan, the Administrator and/or the Committee
will determine the time and manner in which all elections authorized by the Plan
must be made or revoked.

10.1.4 The Administrator and the Committee have all the rights, powers, duties
and obligations granted or imposed upon them elsewhere in the Plan.

10.1.5 The Administrator and the Committee have the power to do all other acts
in the judgment of the Administrator or Committee necessary or desirable for the
proper and advantageous administration of the Plan.

10.1.6 The Administrator and the Committee will exercise all of their
responsibilities in a uniform and nondiscriminatory manner.

10.2 Investment Powers, Duties and Responsibilities of the Administrator and the
Committee

10.2.1 The Administrator and the Committee have the power to make and deal with
any investment of the Trust in any manner it deems advisable and which is
consistent with the Plan. Notwithstanding the foregoing, the power to make and
deal with Trust investments does not extend to any assets subject to the
direction and control of Plan Participants as described in Section 10.3.2.

10.2.2 The Administrator and/or the Committee will establish and carry out a
funding policy and method consistent with the objectives of the Plan and the
requirements of ERISA.

10.2.3 The Administrator and the Committee have the power to direct that assets
of the Trust be held in a trust or a master trust consisting of assets of plans
maintained by a Participating Employer that are qualified under Code
Section 401(a).

 

47



--------------------------------------------------------------------------------

10.3 Investment of Accounts

10.3.1 The Administrator or, as delegated by the Administrator, the Committee,
may establish such different Investment Funds as it from time to time determines
to be necessary or advisable for the investment of Participants’ Accounts,
including Investment Funds pursuant to which Accounts can be invested in
“qualifying employer securities,” as defined in Part 4 of Title I of ERISA. Each
Investment Fund will have the investment objective or objectives established by
the Administrator or Committee. Except to the extent investment responsibility
is expressly reserved in another person, the Administrator or the Committee, in
its sole discretion, will determine what percentage of the Plan assets is to be
invested in qualifying employer securities. The percentage designated by the
Administrator can exceed ten percent of the Plan’s assets, up to a maximum of
all of the Plan’s assets.

10.3.2 Except as provided in Section 10.3.3, the Administrator or, as delegated
by the Administrator, the Committee may in its sole discretion permit
Participants to determine the portion of their Accounts that will be invested in
each Investment Fund. The frequency with which a Participant may change his or
her investment election concerning future Pre-Tax Contributions or his or her
existing Account will be governed by uniform and nondiscriminatory rules
established by the Administrator or the Committee. To the extent permitted under
ERISA, the Plan is intended to comply with and be governed by Section 404(c) of
ERISA.

10.4 Valuation of Accounts

A Participant’s Accounts will be revalued at fair market value on each Valuation
Date. On each Valuation Date, the earnings and losses of the Trust will be
allocated to each Participant’s Account in the ratio that his or her total
Account Balance bears to all Account Balances. Notwithstanding the foregoing, if
the Administrator or Committee establishes Investment Funds pursuant to
Section 10.3, the earnings and losses of the particular Investment Funds will be
allocated in the ratio that the portion of each Participant’s Account Balance
invested in a particular Investment Fund bears to the total amount invested in
that fund. If and to the extent the rules of any Investment Fund require a
different method of valuation, those rules will be followed.

10.5 The Insurance Company

The Administrator or the Committee may appoint one or more insurance companies
as Funding Agents, and may purchase insurance contracts, annuity contracts or
policies from one or more insurance companies with Plan assets. Neither the
Administrator nor the Committee, nor any other Plan fiduciary will be liable for
any act or omission of an insurance company with respect to any duties delegated
to any insurance company.

10.6 Compensation

Each person providing services to the Plan will be paid such reasonable
compensation as is from time to time agreed upon between the Company and that
service provider, and will have his, her or its expenses reimbursed.
Notwithstanding the foregoing, no person who is an Employee will be paid any
compensation for his or her services to the Plan.

 

48



--------------------------------------------------------------------------------

10.7 Delegation of Responsibility

The Administrator and the Committee may designate by written instrument one or
more actuaries, accountants or consultants as fiduciaries to carry out, where
appropriate, their administrative responsibilities, including their fiduciary
duties. The Committee may from time to time allocate or delegate to any
subcommittee, member of the Committee and others, not necessarily employees of
the Company, any of its duties relative to compliance with ERISA, administration
of the Plan and other related matters, including those involving the exercise of
discretion. The Company’s duties and responsibilities under the Plan will be
carried out by its directors, officers and employees, acting on behalf of and in
the name of the Company in their capacities as directors, officers and
employees, and not as individual fiduciaries. No director, officer or employee
of the Company will be a fiduciary with respect to the Plan unless he or she is
specifically so designated and expressly accepts such designation.

10.8 Committee Members

The Committee will consist of at least three people, who need not be directors,
and will be appointed by the Chief Executive Officer of the Company. Any
Committee member may resign and the Chief Executive Officer may remove any
Committee member, with or without cause, at any time. A majority of the members
of the Committee will constitute a quorum for the transaction of business, and
the act of a majority of the Committee members at a meeting at which a quorum is
present will be an act of the Committee. The Committee can act by written
consent signed by all of its members. Any member of the Committee who is an
Employee cannot receive compensation for his or her services for the Committee.
No Committee member will be entitled to act on or decide any matter relating
solely to his or her status as a Participant.

ARTICLE XI

Appointment of Trustee

The Committee or its authorized delegate will appoint the Trustee and either may
remove it. The Trustee accepts its appointment by executing the trust agreement.
A Trustee will be subject to direction by the Committee or its authorized
delegate or, to the extent specified by the Company, by an Investment Manager or
other Funding Agent, and will have the degree of discretion to manage and
control Plan assets specified in the trust agreement. Neither the Administrator
nor the Committee, nor any other Plan fiduciary will be liable for any act or
omission to act of a Trustee, as to duties delegated to the Trustee. Any Trustee
appointed under this Article XI will be an institution.

ARTICLE XII

Plan Amendment or Termination

12.1 Plan Amendment or Termination

The Company may amend, modify or terminate this Plan at any time by resolution
of its Board or by resolution of or other action recorded in the minutes of the
Administrator or the Committee. Execution and delivery by the Chairman of the
Board, the President, any Vice President of the Company or the Committee of an
amendment to the Plan is conclusive evidence of the amendment, modification or
termination.

 

49



--------------------------------------------------------------------------------

12.2 Limitations on Plan Amendment

No Plan amendment can:

 

  (a) authorize any part of the Trust Fund to be used for, or diverted to,
purposes other than the exclusive benefit of Participants or their
Beneficiaries;

 

  (b) decrease the accrued benefits of any Participant or his or her Beneficiary
under the Plan; or

 

  (c) except to the extent permitted by law, eliminate or reduce an early
retirement benefit or retirement-type subsidy (as defined in Code Section 411)
or an optional form of benefit with respect to service prior to the date the
amendment is adopted or effective, whichever is later.

12.3 Right to Terminate Plan or Discontinue Contributions

The Participating Employers intend and expect to continue this Plan in effect
and to make the contributions provided for in this Plan. However, the Company
reserves the right to terminate the Plan at any time in the manner set forth in
Section 12.1. In addition, each Participating Employer reserves the right to
completely discontinue contributions to the Plan for its Employees at any time.
Upon termination of the Plan, each affected Participant’s Account Balance will
be vested and nonforfeitable and the Trust will continue until the Trust Fund
has been distributed.

12.4 Bankruptcy

If the Company is ever judicially declared bankrupt or insolvent, and no
provisions to continue the Plan are made in the bankruptcy or insolvency
proceeding, the Plan will, to the extent permissible under federal bankruptcy
law, be completely terminated.

ARTICLE XIII

Miscellaneous Provisions

13.1 Subsequent Changes

All benefits to which any Participant, Surviving Spouse or Beneficiary may be
entitled under this Plan will be determined under the Plan as in effect when the
Participant ceases to be an Eligible Employee, and will not be affected by any
subsequent change in the provisions of the Plan, unless either the Participant
again becomes an Eligible Employee or the subsequent change expressly applies to
the Participant.

 

50



--------------------------------------------------------------------------------

13.2 Merger or Transfer of Assets

13.2.1 Neither the merger or consolidation of a Participating Employer with any
other person, nor the transfer of the assets of a Participating Employer to any
other person, nor the merger of the Plan with any other plan will constitute a
termination of the Plan.

13.2.2 The Plan may not merge or consolidate with, or transfer any assets or
liabilities to, any other plan, unless each Participant would (if the Plan then
terminated) receive a benefit immediately after the merger, consolidation or
transfer which is equal to or greater than the benefit he or she would have been
entitled to receive immediately before the merger, consolidation or transfer (if
the Plan had then terminated).

13.3 Benefits Not Assignable

13.3.1 A Participant’s Account Balance may not be assigned or alienated either
voluntarily or involuntarily.

13.3.2 Notwithstanding the foregoing, a Participant may pledge his or her
Pre-Tax Account as security for a loan under Section 6.7. In addition, the
Administrator or Committee will comply with the terms of any qualified domestic
relations order, as defined in Code Section 414(p). Notwithstanding any other
provision of the Plan, the Funding Agent has all powers that would otherwise be
assigned to the Administrator, regarding the interpretation of and compliance
with qualified domestic relations orders, including the power make and enforce
rules regarding segregations of or holds on a Participant’s Account to comply
with a qualified domestic relations order, or when a domestic relations order is
reasonably expected, or is under examination of its status.

13.3.3 The prohibition of Section 13.3.1 will not apply to any offset of a
Participant’s Account Balance against an amount the Participant is ordered or
required to pay to the Plan under a judgment, order, decree or settlement
agreement that meets the requirements of this Section 13.3.3. The requirement to
pay must arise under a judgment of conviction for a crime involving the Plan,
under a civil judgment (including a consent order or decree) entered by a court
in an action brought in connection with a violation (or alleged violation) of
part 4 of subtitle B of title I of ERISA, or pursuant to a settlement agreement
between the Secretary of Labor and the Participant in connection with a
violation (or alleged violation) of that part 4. In addition, the judgment,
order, decree or settlement agreement must expressly provide for the offset of
all or part of the amount that must be paid to the Plan against the
Participant’s Account Balance.

13.4 Exclusive Benefit of Participants

Notwithstanding any other provision of the Plan, no part of the Trust Fund must
ever be used for, or diverted to, any purpose other than the exclusive providing
benefits to Participants and their Beneficiaries and defraying the reasonable
expenses of the Plan, except that, upon the direction of the Administrator:

 

  (a) any contribution made by a Participating Employer by a mistake of fact
will be returned within one year after payment of the contribution;

 

51



--------------------------------------------------------------------------------

  (b) any contribution made by a Participating Employer that was conditioned
upon its deductibility shall be returned to the extent disallowed as a deduction
under Code Section 404 within one year after the deduction is disallowed; and

 

  (c) any contribution that was initially conditioned on the Plan’s satisfying
the requirements of Code Section 401(a) will be returned to the Participating
Employer who made it, if the Plan is initially determined not to satisfy the
requirements of Code Section 401(a).

Any amount a Participating Employer seeks to recover under paragraph (a) or
(b) will be reduced by the amount of any losses attributable to it, but will not
be increased by the amount of any earnings attributable to it.

13.5 Benefits Payable to Minors, Incompetents and Others

If any benefit is payable to a minor, an incompetent, or a person otherwise
under a legal disability, or to a person the Administrator reasonably believes
to be physically or mentally incapable of handling and disposing of his or her
property, whether because of his or her advanced age, illness, or other physical
or mental impairment, the Administrator has the power to apply all or any part
of the benefit directly to the care, comfort, maintenance, support, education,
or use of the person, or to pay all or any part of the benefit to the person’s
parent, guardian, committee, conservator, or other legal representative,
wherever appointed, to the individual with whom the person is living or to any
other individual or entity having the care and control of the person. The Plan,
the Administrator and any other Plan fiduciary will have fully discharged their
responsibilities to the Participant, Surviving Spouse or Beneficiary entitled to
a payment by making payment under the preceding sentence.

13.6 Plan Not A Contract of Employment

The Plan is not a contract of Employment, and the terms of Employment of any
Employee will not be affected in any way by the Plan or any related instruments,
except as specifically provided in the Plan or related instruments.

13.7 Source of Benefits

Plan benefits will be paid or provided for solely from the Trust or applicable
insurance or annuity contracts, and the Participating Employers assume no
liability for Plan benefits.

13.8 Proof of Age and Marriage

Participants and Beneficiaries must furnish proof of age and marital status
satisfactory to the Administrator or Committee when and if the Administrator or
Committee reasonably requests it. The Administrator or Committee may delay the
payment of any benefits under the Plan until all pertinent information regarding
age and marital status has been presented to it, and then, if appropriate, make
payment retroactively.

 

52



--------------------------------------------------------------------------------

13.9 Controlling Law

The Plan is intended to qualify under Code Section 401(a) and to comply with
ERISA, and its terms will be interpreted accordingly. If any Plan provision is
subject to more than one construction, the ambiguity will be resolved in favor
of the interpretation or construction consistent with that intent. Similarly, if
there is a conflict between any Plan provisions, or between any Plan provision
and any Plan administrative form submitted to the Administrator, the Plan
provisions necessary to retain qualified status under Code Section 401(a) will
govern. Otherwise, to the extent not preempted by ERISA or as expressly provided
herein, the laws of the State of Delaware (other than its conflict of laws
provisions) will control the interpretation and performance of the Plan.

13.10 Income Tax Withholding

The Administrator or Committee may direct that any amounts necessary to comply
with applicable employment tax law be withheld from any payment due under this
Plan.

13.11 Claims Procedure

13.11.1 Any application for benefits under the Plan and all inquiries concerning
the Plan shall be submitted to the Company at such address as may be announced
to Participants from time to time. Applications for benefits shall be in the
form and manner prescribed by the Company and shall be signed by the Participant
or, in the case of a benefit payable after the death of the Participant, by the
Participant’s Surviving Spouse or Beneficiary, as the case may be.

13.11.2 The Plan Administrator shall give written or electronic notice of its
decision on any application to the applicant within 90 days of receipt of the
application. Electronic notification may be used, at the discretion of the Plan
Administrator (or Review Panel, as discussed below). If special circumstances
require a longer period of time, the Plan Administrator shall provide notice to
the applicant within the initial 90-day period, explaining the special
circumstances requiring the extension of time and the date by which the Plan
expects to render a benefit determination. A decision will be given as soon as
possible, but no later than 180 days after receipt of the application. In the
event any application for benefits is denied in whole or in part, the Plan
Administrator shall notify the applicant in writing or electronic notification
of the right to a review of the denial. Such notice shall set forth, in a manner
calculated to be understood by the applicant: the specific reasons for the
denial; the specific references to the Plan provisions on which the denial is
based; a description of any information or material necessary to perfect the
application and an explanation of why such material is necessary; and a
description of the Plan’s review procedures and the applicable time limits to
such procedures, including a statement of the participant’s right to bring a
civil action under ERISA Section 502(a) following a denial on review.

13.11.3 The Company shall appoint a “Review Panel,” which shall consist of three
or more individuals who may (but need not) be employees of the Company. The
Review Panel shall be the named fiduciary that has the authority to act with
respect to any appeal from a denial of benefits under the Plan, and shall hold
meetings at least quarterly, as needed. The Review Panel shall have the
authority to further delegate its responsibilities to two or more individuals
who may (but need not) be employees of the Company.

 

53



--------------------------------------------------------------------------------

13.11.4 Any person (or his authorized representative) whose application for
benefits is denied in whole or in part may appeal the denial by submitting to
the Review Panel a request for a review of the application within 60 days after
receiving notice of the denial. The Review Panel shall give the applicant or
such representative the opportunity to submit written comments, documents, and
other information relating to the claim; and an opportunity to review, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other relevant information (other than legally privileged
documents) in preparing such request for review. The request for review shall be
in writing and addressed as follows: “Review Panel of the Employee Welfare
Benefits Plan Committee, 1803 Gears Road, Houston, Texas 77067-4097.” The
request for review shall set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant deems
pertinent. The Review Panel may require the applicant to submit such additional
facts, documents, or other material as it may deem necessary or appropriate in
making its review. The Review Panel will consider all comments, documents, and
other information submitted by the applicant regardless of whether such
information was submitted or considered during the initial benefit
determination.

13.11.5 The Review Panel shall act upon each request for review within 60 days
after receipt thereof. If special circumstances require a longer period of time,
the Review Panel shall so notify the applicant within the initial 60 days,
explaining the special circumstances requiring the extension of time and the
date by which the Review Panel expects to render a benefit determination. A
decision will be given as soon as possible, but no later than 120 days after
receipt of the request for review. The Review Panel shall give notice of its
decision to the Company and the applicant. In the event the Review Panel
confirms the denial of the application for benefits in whole or in part, such
notice shall set forth in a manner calculated to be understood by the applicant,
the specific reasons for such denial and specific references to the Plan
provisions on which the decision is based. If such an extension of time for
review is required because of special circumstances, the Plan Administrator
shall provide the applicant with written notice of the extension, describing the
special circumstances and the date as of which the benefit determination will be
made, prior to the commencement of the extension. In the event the Review Panel
confirms the denial of the application for benefits in whole or in part, such
notice shall set forth in a manner calculated to be understood by the applicant:
the specific reasons for such denial; the specific references to the Plan
provisions on which the decision is based; the applicant’s right, upon request
and free of charge, to receive reasonable access to, and copies of, all
documents and other relevant information (other than legally-privileged
documents and information); and a statement of the applicant’s right to bring a
civil action under ERISA Section 502(a).

13.11.6 The Review Panel shall establish such rules and procedures, consistent
with ERISA and the Plan, as it may deem necessary or appropriate in carrying out
its responsibilities under this Section 13.11.

13.11.7 To the extent an application for accelerated vesting as a result of a
Disability requires the Plan Administrator or the Review Panel, as applicable,
to make a determination of Disability under the terms of the Plan, such
determination shall be subject to all of the general rules described in this
Section 13.11, except as they are expressly modified by this Section 13.11.7.

 

54



--------------------------------------------------------------------------------

  (a) If the applicant’s claim is for benefits as a result of Disability, then
the initial decision on a claim for disability benefits will be made within 45
days after the Plan receives the applicant’s claim, unless special circumstances
require additional time, in which case the Plan Administrator will notify the
applicant before the end of the initial 45-day period of an extension of up to
30 days. If necessary, the Plan Administrator may notify the applicant, prior to
the end of the initial 30-day extension period, of a second extension of up to
30 days. If an extension is due to the applicant’s failure to supply the
necessary information, the notice of extension will describe the additional
information and the applicant will have 45 days to provide the additional
information. Moreover, the period for making the determination will be delayed
from the date the notification of extension was sent out until the applicant
responds to the request for additional information. No additional extensions may
be made, except with the applicant’s voluntary consent. The contents of the
notice shall be the same as described in Section 13.11.2 above. If a benefit
claim as a result of Disability is denied in whole or in part, the applicant (or
his authorized representative) will receive written or electronic notification,
as described in Section 13.11.2.

 

  (b) If an internal rule, guideline, protocol or similar criterion is relied
upon in making the adverse determination, then the notice to the applicant of
the adverse decision will either set forth the internal rule, guideline,
protocol or similar criterion, or will state that such was relied upon and will
be provided free of charge to the applicant upon request (to the extent not
legally-privileged) and if the applicant’s claim was denied based on a medical
necessity or experimental treatment or similar exclusion or limit, then the
applicant will be provided a statement either explaining the decision or
indicating that an explanation will be provided to the applicant free of charge
upon request.

 

  (c) The Review Panel, as described above in Section 13.11.3 shall be the named
fiduciary that has the authority to act on with respect to any appeal from a
denial of benefits as a result of Disability under the Plan. Any applicant (or
his authorized representative) whose application for benefits as a result of
Disability is denied in whole or in part may appeal the denial by submitting to
the Review Panel a request for a review of the application within 180 days after
receiving notice of the denial. The request for review shall be in the form and
manner prescribed by the Review Panel and addressed as follows: “Review Panel of
the Employee Welfare Benefits Plan Committee, 1803 Gears Road, Houston, Texas
77067-4097.” In the event of such an appeal for review, the provisions of
Section 13.11.4 regarding the applicant’s rights and responsibilities shall
apply. Upon request, the Review Panel will identify any medical or vocational
expert whose advice was obtained on behalf of the Review Panel in connection
with an adverse benefit determination, without regard to whether the advice was
relied upon in making the benefit determination. The entity or individual
appointed by the Review Panel to review the claim will consider the appeal de
novo, without any deference to the initial benefit denial. The review will not
include any person who participated in the initial benefit denial or who is the
subordinate of a person who participated in the initial benefit denial.

 

55



--------------------------------------------------------------------------------

  (d) If the initial disability benefit denial was based in whole or in part on
a medical judgment, then the Review Panel will consult with a health care
professional who has appropriate training and experience in the field of
medicine involved in the medical judgment, and who was neither consulted in
connection with the initial benefit determination nor is the subordinate of any
person who was consulted in connection with that determination; and upon
notifying the applicant of an adverse determination on review, include in the
notice either an explanation of the clinical basis for the determination,
applying the terms of the Plan to the applicant’s medical circumstances, or a
statement that such explanation will be provided free of charge upon request.

 

  (e) A decision on review shall be made promptly, but not later than 45 days
after receipt of a request for review, unless special circumstances require an
extension of time for processing. If an extension is required, the applicant
will be notified before the end of the initial 45-day period that an extension
of time is required and the anticipated date that the review will be completed.
A decision will be given as soon as possible, but not later than 90 days after
receipt of a request for review. The Review Panel shall give notice of its
decision to the applicant; such notice shall comply with the requirements set
forth in Section 13.11.5. In addition, if the applicant’s claim was denied based
on a medical necessity or experimental treatment or similar exclusion, the
applicant will be provided a statement explaining the decision, or a statement
providing that such explanation will be furnished to the applicant free of
charge upon request. The notice shall also contain the following statement: “You
and your Plan may have other voluntary alternative dispute resolution options,
such as mediation. One way to find out what may be available is to contact your
local U.S. Department of Labor Office and your State insurance regulatory
agency.”

13.11.8 No legal or equitable action for benefits under the Plan shall be
brought unless and until the applicant (a) has submitted a written application
for benefits in accordance with Section 13.11.1 (or 13.11.7(a), as applicable),
(b) has been notified by the Plan Administrator that the application is denied,
(c) has filed a written request for a review of the application in accordance
with Section 13.11.4 (or 13.11.7(c), as applicable); and (d) has been notified
that the Review Panel has affirmed the denial of the application; provided that
legal action may be brought after the Review Panel has failed to take any action
on the claim within the time prescribed in Section 13.11.5 (or 13.11.7(e), as
applicable). A applicant may not bring an action for benefits in accordance with
this Section 13.11.8 later than 90 days after the Review Panel denies the
applicant’s application for benefits.

13.12 Participation in the Plan by An Affiliate

13.12.1 With the consent of the Board or an authorized delegate of the Board,
any Affiliate, by appropriate action of its board of directors, a general
partner or the sole proprietor, as the case may be, may adopt the Plan. Each
Affiliate will determine the classes of its Employees that will be Eligible
Employees and the amount of its contribution to the Plan on behalf of its
Eligible Employees.

 

56



--------------------------------------------------------------------------------

13.12.2 With the consent of the Board or an authorized delegate of the Board, a
Participating Employer, by appropriate action, may terminate its participation
in the Plan.

13.12.3 With the consent of the Board or an authorized delegate of the Board, a
Participating Employer, by appropriate action, may withdraw from the Plan and
the Trust. A Participating Employer’s withdrawal will be deemed to be an
adoption by that Participating Employer of a plan and trust identical to the
Plan and the Trust, except that all references to the Company will be deemed to
refer to that Participating Employer. At such time and in such manner as the
Administrator directs, the assets of the Trust allocable to Employees of the
Participating Employer will be transferred to the trust deemed adopted by the
Participating Employer.

13.12.4 A Participating Employer will have no power with respect to the Plan
except as specifically provided herein.

13.13 Action by Participating Employers

Any action required to be taken by the Company pursuant to any Plan provisions
will be evidenced in the manner set forth in Section 12.1. Any action required
to be taken by a Participating Employer will be evidenced by a resolution of the
Participating Employer’s board of directors or an authorized delegate of that
board. Participating Employer action may also be evidenced by a written
instrument executed by any person or persons authorized to take the action by
the Participating Employer’s board of directors, any authorized delegate of that
board, or the stockholders. A copy of any written instrument evidencing the
action by the Company or Participating Employer must be delivered to the
secretary or assistant secretary of the Company or Participating Employer.

13.14 Dividends

Any dividends credited to a group annuity contract between the Participating
Employer and the Funding Agent will be used to provide additional benefits under
the Plan.

ARTICLE XIV

Top Heavy Provisions

14.1 Top Heavy Definitions

For purposes of this Article XIV and any amendments to it, the terms listed in
this Section 14.1 have the meanings ascribed to them below.

14.1.1 Aggregate Employer Contributions means the sum of all Company
Contributions and Forfeitures allocated under this Plan for a Matched
Participant, and all employer contributions and forfeitures allocated for the
Matched Participant to all Related Defined Contributions in the Aggregation
group.

 

57



--------------------------------------------------------------------------------

14.1.2 Aggregation Group means the group of plans in a Mandatory Aggregation
Group, if any, that includes the Plan, unless including additional Related Plans
in the group would prevent the Plan for being a Top Heavy Plan, in which case
Aggregation Group means the group of plans in a Permissive Aggregation Group, if
any, that includes the Plan.

14.1.3 Determination Date means, for a Plan Year, the last day of the preceding
Plan Year. If the Plan is part of an Aggregation Group, the Determination Date
for each other plan will be, for any Plan Year, the Determination Date for that
other plan that falls in the same calendar year as the Determination Date for
the Plan.

14.1.4 Key Employee means an employee described in Code Section 416(i)(1) and
the regulations promulgated thereunder. Generally, a Key Employee is an Employee
or former Employee (including a deceased Employee) who, at any time during the
Plan Year containing the Determination Date is:

 

  (a) an officer of the Company or an Affiliate with annual Compensation greater
than $130,000 (as adjusted under Code Section 416(i)(1) for Plan Years beginning
on and after January 1, 2002);

 

  (b) a five percent owner of the Company or an Affiliate; or

 

  (c) a one percent owner of the Company or an Affiliate having annual
Compensation of more than $150,000.

For purposes of determining who is a Key Employee, the Plan’s definition of
Compensation will be applied by taking into account amounts paid by Affiliates
who are not Participating Employers, as well as amounts paid by Participating
Employers, and without applying the exclusions for amounts paid by a
Participating Employer to cover an Employee’s nonqualified deferred compensation
FICA tax obligations and for gross-up payments on such FICA tax payments.

14.1.5 Mandatory Aggregation Group means each plan (considering the Plan and
Related Plans) that, during the Plan Year that contains the Determination Date
or any of the four preceding Plan Years:

 

  (a) had a participant who was a Key Employee; or

 

  (b) was required to be considered with a plan in which a Key Employee
participated in order to enable the plan in which the Key Employee participated
to meet the requirements of Code Section 401(a)(4) or 410(b).

14.1.6 Non-key Employee means an Employee or former Employee who is not a Key
Employee.

 

58



--------------------------------------------------------------------------------

14.1.7 Permissive Aggregation Group means the group of plans consisting of the
plans in a Mandatory Aggregation Group with the Plan, plus any other Related
Plan or Plans that, when considered as a part of the Aggregation Group, does not
cause the Aggregation Group to fail to satisfy the requirements of Code
Section 401(a)(4) or 410(b).

14.1.8 Present Value of Accrued Benefits means, for any Plan Year, an amount
equal to the sum of (a), (b) and (c) for each person who, in the Plan Year
containing the Determination Date, was a Key Employee or a Non-key Employee.

 

  (a) The value of a person’s full Account Balance under the Plan, plus his or
her total account balances under each Related Defined Contribution Plan in the
Aggregation Group, determined as of the valuation date coincident with or
immediately preceding the Determination Date, adjust for contributions due as of
the Determination Date, as follows:

 

  (i) in the case of a plan not subject to the minimum funding requirements of
Code Section 412, by including the amount of any contributions actually made
after the valuation but on or before the Determination Date and, in the first
plan year of a plan, by including contributions made after the Determination
Date that are allocated as of a date in the first plan year; and

 

  (ii) in the case of a plan that is subject to the minimum funding requirements
of Code Section 412, by including the amount of any contributions that would be
allocated as of a date no later than the Determination Date, plus adjustments to
those amounts required under applicable rulings, even though those amounts are
not yet required to be contributed or allocated (e.g., because they have been
waived) and by including the amount of any contributions actually made (or due
to be made) after the valuation date but before the expiration of the extended
payment period in Code Section 412(c)(10).

 

  (b) The sum of the actuarial present value of a person’s accrued benefits
under each Related Defined Benefit Plan in the Aggregation Group, determined for
any person who is employed by a Participating Employer on a Determination Date,
expressed as a benefit commencing at normal retirement date (or, if later, the
person’s attained age). The present value of an accrued benefit under a Related
Defined Benefit Plan is determined as of the most recent valuation date that is
within the 12-month period ending on the Determination Date.

 

  (c) The aggregate value of amounts distributed under the Plan and any plan in
an Aggregation Group (as defined in Code Section 416(g)(2)) during the one
(1) year period ending on the Determination Date, including amounts distributed
under a terminated plan that, if it had not been terminated, would have been in
a Mandatory Aggregation Group. In the case of a distribution from any such plan
made for a reason other than separation from service, death or Disability, this
provision shall be applied by substituting ‘five (5) year period’ for ‘one
(1) year period.’

 

59



--------------------------------------------------------------------------------

  (d) The Present Value of Accrued Benefit of any individual who has not
performed services for the Company or an Affiliate during the one (1) year
period ending on the Determination Date shall not be taken into account.

14.1.9 Related Plan means any other defined contribution plan (a “Related
Defined Contribution Plan”) or defined benefit plan (a “Related Defined Benefit
Plan”) (both as defined in Code Section 415(k), maintained by the Company or an
Affiliate.

14.1.10 A Super Top Heavy Aggregation Group exists in any Plan Year for which,
as of the Determination Date, the sum of the Present Value of Accrued Benefits
for Key Employees under all plans in the Aggregation Group exceeds 90% of the
sum of the Present Value of Accrued Benefits for all employees under all plans
in the Aggregation Group. In determining the sum of the Present Value of Accrued
Benefits for all employees, the Present Value of Accrued Benefits for any
Non-key Employee who was a Key Employee for any Plan Year preceding the Plan
Year that contains the Determination Date will be excluded.

14.1.11 Super Top Heavy Plan means the Plan when it is described in the second
sentence of Section 14.2.

14.1.12 A Top Heavy Aggregation Group exists in any Plan Year for which, as of
the Determination Date, the sum of the Present Value of Accrued Benefits for Key
Employees under all plans in the Aggregation Group exceeds 60% of the sum of the
Present Value of Accrued Benefits for all employees under all plans in the
Aggregation Group. In determining the sum of the Present Value of Accrued
Benefits for all employees, the Present Value of Accrued Benefits for any
Non-key Employee who was a Key Employee for any Plan Year preceding the Plan
Year that contains the Determination Date will be excluded.

14.1.13 Top Heavy Plan means the Plan when it is described in the first sentence
of Section 14.2.

14.2 Determination of Top Heavy Status

This Plan is a Top Heavy Plan in any Plan Year in which it is a member of a Top
Heavy Aggregation Group, including a Top Heavy Aggregation Group that includes
only the Plan. The Plan is a Super Top Heavy Plan in any Plan Year in which it
is a member of a Super Top Heavy Aggregation Group, including a Super Top Heavy
Aggregation Group that includes only the Plan.

14.3 Minimum Allocation for Top Heavy Plan

14.3.1 For any Plan Year that the Plan is a Top Heavy Plan, the sum of the
Company Contributions and Forfeitures allocated to the Accounts of each Matched
Participant who is a Non-key Employee will be at least three percent of the
Matched Participant’s Compensation. However, if the sum of the Company
contributions and Forfeitures allocated to the Accounts of each Matched
Participant who is a Key Employee for the Plan Year is less than three percent
of his or her Compensation and this Plan is not required

 

60



--------------------------------------------------------------------------------

to be included in an Aggregation Group to enable a defined benefit plan to meet
the requirements of Code Section 401(a)(4) or 410(b), the sum of the Company
Contributions and Forfeitures allocated to the Accounts of each Matched
Participant who is a Non-key Employee for the Plan Year will be equal to the
largest percentage of Compensation allocated to the Accounts of any Matched
Participant who is a Key Employee. Notwithstanding the foregoing, no minimum
allocation will be required for any Non-key Employee who participates in another
defined contribution plan subject to Code Section 412 and included with this
Plan in a Mandatory Aggregation Group.

14.3.2 For any Plan Year when the Plan is a Top Heavy Plan but not a Super Top
Heavy Plan and a Key Employee is a participant in both this Plan and a defined
benefit plan included in a Mandatory Aggregation Group that is top heavy, the
extra minimum allocation will be provided only in this Plan, and by substituting
four percent for three percent, where the latter percentage appears in
Section 14.3.1.

14.3.3 For any Plan Year that the Plan is a Top 1-levy Plan, the minimum
allocations set forth in this Section 14.3 will be allocated to the Accounts of
all Non-key Employees who are Matched Participants and who are employed by the
Company on the last day of the Plan Year, regardless of their service during the
Plan Year, and whether or not they have made contributions of their own to the
Plan.

14.3.4 In lieu of the above, if a Non-key Employee participates in this Plan and
a Related Defined Benefit Plan included with this Plan in a Mandatory
Aggregation Group that is a Top Heavy Aggregation Group, a minimum allocation of
five percent of Compensation will be provided under this Plan. However, for any
Plan Year when the Plan is a Top Heavy Plan but not a Super Top Heavy Plan and a
Key Employee is a participant in both this Plan and a Related Defined Benefit
Plan included with this Plan in a Mandatory Aggregation Group, seven and
one-half percent will be substituted for five percent where the latter
percentage appears in this Section 14.3.4, and the extra minimum allocation will
be provided only in this Plan.

14.3.5 Company Contributions made on behalf of a Matched Participant pursuant to
Section 3.4 of the Plan shall be taken into account for purposes of satisfying
the minimum allocation requirements of Section 14.3 of the Plan and Code
Section 416(c)(2). Company Contributions made on behalf of a Matched Participant
that are used to satisfy the minimum contribution requirements shall be treated
as Company Contributions for purposes of the Actual Contribution Percentage Test
and other requirements of Code Section 401(m).

IN WITNESS WHEREOF, the Company has executed this Plan, as amended and restated,
by a duly authorized representative this 2nd day of February, 2010, to be
effective as of January 1, 2002, except as otherwise expressly provided herein.

 

FMC TECHNOLOGIES, INC. By:  

/s/ Maryann T. Seaman

Its:  

Vice President, Administration

 

61



--------------------------------------------------------------------------------

APPENDIX A

Bargaining Units Covered Under the Plan

Until otherwise negotiated, the bargaining units whose members are covered by
the Plan, and the effective dates of their coverage, are listed below:

 

Name of Bargaining Unit

 

Effective Date

of Plan Coverage

 

Effective Date

of FMC Plans Coverage

Packaging Systems Division, Green

Bay, Wisconsin, United Steel

Workers, Local 32-6050

  Effective Date  

October 1, 1989;

Division Sold by FMC June 17, 1998; Account balances remained in FMC Plans

Jetway Systems, Ogden, Utah United

Steel Workers Local 612

  Effective Date   January 1, 1995

Agricultural Machinery Division,

Hoopeston, Illinois, United Paper-

workers International Union, AFL-C10,

CLC, Local 7985

  Effective Date   January 1, 1997

Smith Meter, Inc., Erie, Pennsylvania,

International Union, United Automobile,

Aerospace, and Agricultural

Implement Workers of America

Local Union 714

  Effective Date   June 1, 1998

Hawaii Transportation Workers

Union of America

  Effective Date   October 6, 2000

 

62



--------------------------------------------------------------------------------

APPENDIX B

Bargaining Units Matched Under the Plan

Until otherwise negotiated, the bargaining units whose members are entitled to a
Company Contribution under Section 3.4 of the Plan, and the effective dates of
their coverage, are listed below:

 

Name of Bargaining Unit

 

Effective Date of Eligibility

for Company Contributions

 

Effective Date of Eligibility

for FMC Contributions

in FMC Matched Plan

Agricultural Machinery Division,

Hoopeston, Illinois, United Paper-

workers, International Union, AFL-CIO,

CLC, Local 7985

  Effective Date   January 1, 1997

 

63



--------------------------------------------------------------------------------

APPENDIX C

Elections Through December 31, 2001

The following Participants (listed by social security number) who work at the
following locations had deferral and/or contribution elections of less than 2%
under the FMC Plans, and have been grandfathered in those elections under the
Plan through December 31, 2001:

50210 Ogden, Utah

###-##-####

###-##-####

###-##-####

###-##-####

###-##-####

###-##-####

###-##-####

###-##-####

51113 Corpus Christi, Texas

###-##-####

Firmwide:84036139.2 042176.1065

 

64